Exhibit 10-2
Execution Version




NINTH AMENDMENT TO THE AMENDED AND RESTATED COMPETITIVE ADVANCE AND REVOLVING
CREDIT AGREEMENT
This NINTH AMENDMENT, dated as of September 30, 2016 (this “Amendment”), to the
Amended and Restated Competitive Advance and Revolving Credit Agreement, dated
as of December 13, 2004 and effective as of January 5, 2005, and as amended and
restated as of August 5, 2013, and as further amended as of June 29, 2015 (as
thereafter amended and modified from time to time prior to the date hereof, the
“Credit Agreement”), among TEGNA Inc. (f/k/a Gannett Co., Inc.), a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties to the Credit Agreement (the “Lenders”), JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), JPMorgan Chase Bank, N.A. and Citibank, N.A., as syndication agents,
and Barclays Bank PLC, Mizuho Bank, Ltd., SunTrust Bank, The Bank of
Tokyo-Mitsubishi UFJ, Ltd and U.S. Bank, National Association, as documentation
agents and JPMorgan Chase Bank, N.A., as the issuing lender (the “Issuing
Lender”).
W I T N E S S E T H:
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as described herein;
WHEREAS, the parties set forth in Section 4(a) of this Amendment are willing to
consent to the requested amendments on the terms and conditions contained
herein;
WHEREAS, certain Persons that are not currently Lenders under the Credit
Agreement have agreed, upon the terms and subject to the conditions set forth
herein, to become Lenders under the Credit Agreement and to provide a portion of
the commitments to make additional term loans in an aggregate principal amount
of $300,000,000 (the “New Term III Commitments”, and the Loans thereunder the
“New Term III Loans”);
NOW, THEREFORE, the parties hereto hereby agree as follows:
1.Defined Terms. Unless otherwise defined herein, terms used herein shall have
the meanings given to them in the Credit Agreement.
2.    Amendment. (a) The Credit Agreement (excluding the Exhibits thereto) is,
effective as of the Ninth Amendment Effective Date (as defined below), hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.
(b) The Credit Agreement is hereby amended by adding new Schedule 1.1E (New Term
III Commitments) as set forth on Exhibit B hereto.
3.    Term Loans. Subject to the terms and conditions set forth herein, each
Lender listed under the heading New Term Loan III Lender on Exhibit B hereto
(each, a “New Term Loan III Lender”) severally agrees to make New Term III Loans
to the Borrower on the Ninth Amendment Effective Date in an amount not to exceed
the amount of the New Term III Commitment of such




        

--------------------------------------------------------------------------------

- 2 -




Lender. The New Term III Loans may from time to time be Eurodollar Term Loans or
ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.1F and 2.1G of the Credit Agreement.
4.    Effectiveness. This Amendment shall become effective as of the date (the
“Ninth Amendment Effective Date”) on which the following conditions precedent
shall have been satisfied:
(a)
the Administrative Agent shall have received counterparts hereof duly executed
and delivered by each of (i) the Borrower, (ii) the Guarantors, (iii) the
Administrative Agent, (iv) the Issuing Lender, (v) Lenders constituting Required
Lenders under the Credit Agreement and (vii) the New Term Loan III Lenders
listed on Exhibit B hereto having New Term III Commitments in an aggregate
amount of $300,000,000;

(a)
(i) each of the representations and warranties of the Borrower in the Credit
Agreement and this Amendment shall be true and correct in all material respects,
as if made on and as of the date hereof (provided that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects as so qualified); (ii) since December
31, 2015 there shall have been no Material change in the business or financial
condition of the Borrower and its Subsidiaries taken as a whole that has not
been publicly disclosed, and (iii) no Default or Event of Default shall have
occurred and be continuing;

(b)
the Administrative Agent shall have received an opinion from Nixon Peabody LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, in form and substance reasonably satisfactory to the Administrative
Agent. In rendering the foregoing opinion, such counsel may rely upon
certificates of officers of the Loan Parties as to factual matters, including
(i) the nature and location of the property of the Loan Parties, (ii) agreements
and instruments to which the Loan Parties are a party and (iii) the conduct of
the business of the Loan Parties;

(c)
the Administrative Agent shall have received a certificate of the Secretary of
each Loan Party certifying, as of the date of this Amendment, to resolutions
duly adopted by the board of directors or other governing body of such Loan
Party or a duly authorized committee thereof authorizing such Loan Party’s
execution and delivery of this Amendment and the making of the Borrowings, with
appropriate insertions and attachments, including (x) the certificate of
incorporation (or similar constituent document) of each such Loan Party that is
a corporation certified as of a recent date by an authorized officer of such
Loan Party, (y) bylaws or equivalent organizational document of such Loan Party
and (z) a long form good standing certificate for such Loan Party from its
jurisdiction of organization;

(d)
the Administrative Agent shall have received such other closing documents,
including legal opinions, documents, certificates and other instruments, as are
customary for the transactions described in this Amendment, or as such
Administrative Agent may reasonably request;



        

--------------------------------------------------------------------------------

- 3 -




(e)
all fees, including upfront fees payable to New Term Loan III Lenders, and
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent, including the reasonable fees and disbursements of counsel, shall have
been paid or reimbursed;

(f)
all accrued interest and fees payable to Lenders as of the Ninth Amendment
Effective Date shall have been paid; and

(g)
the Borrower shall have delivered the notice of Borrowing requesting that the
New Term Loan III Lenders make the New Term III Loans on the Ninth Amendment
Effective Date in accordance with Section 2.1F of the Credit Agreement.

5.    Representations and Warranties. The Borrower hereby represents and
warrants that, on and as of the Ninth Amendment Effective Date, after giving
effect to this Amendment:
(a) no Default or Event of Default has occurred and is continuing; and
(b) each of the representations and warranties of the Borrower in the Credit
Agreement and this Amendment is true and correct in all material respects, as if
made on and as of the date hereof (provided that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects as so qualified); and since December 31, 2015, there
has been no Material change in the business or financial condition of the
Borrower and its Subsidiaries taken as a whole that has not been publicly
disclosed.
6.    Reaffirmation of Guarantee. Each Guarantor and the Borrower hereby agrees
that all of its obligations and liabilities under the Credit Agreement and each
other Loan Document to which it is a party remain in full force and effect on a
continuous basis after giving effect to this Amendment.
7.    New Term Loan III Lenders. Each of the New Term Loan III Lenders, the
Administrative Agent and the Borrower acknowledge and agree that on the Ninth
Amendment Effective Date, upon each New Term Loan III Lender’s execution of this
Amendment, it shall become a “Lender” under, and for all purposes of, the Credit
Agreement and the other Loan Documents, on the terms and subject to the
conditions set forth herein, with a Commitment to make New Term III Loans as set
forth on Exhibit B hereto and shall be subject to and bound by the terms hereof
and thereof, and shall perform all the obligations of, and shall have all rights
of, a Lender hereunder and thereunder.
8.    Continuing Effect. Except as expressly amended hereby, the Credit
Agreement shall continue to be and shall remain in full force and effect in
accordance with its terms. From and after the date hereof, all references in the
Credit Agreement thereto shall be to such Credit Agreement as amended hereby.
9.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this


        

--------------------------------------------------------------------------------

- 4 -




Amendment by facsimile or other electronic method of transmission shall be
effective as delivery of a manually executed counterpart hereof.
10.    Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11.    Integration. This Amendment and the other Loan Documents represent the
entire agreement of the Borrower, the Guarantors, the Administrative Agent, the
New Term Loan III Lenders and the other Lenders party hereto with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent, the New Term Loan III Lenders or any
other Lender party hereto relative to the subject matter hereof not expressly
set forth or referred to herein or in the other Loan Documents. Sections 9.12
and 9.14 of the Credit Agreement are incorporated herein by reference and shall
apply mutatis mutandis.
12.    Headings. Section headings used in this Amendment are for convenience of
reference only, are not part of this Amendment and are not to affect the
constructions of, or to be taken into consideration in interpreting, this
Amendment.
13.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
14.    Expenses. The Borrower agrees to pay or reimburse JPMorgan Chase Bank,
N.A., in its capacities as Administrative Agent and as Arranger, for all of its
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of this Amendment, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent and counsel to JPMorgan Chase Bank, N.A., in its capacities
as Administrative Agent and as the Arranger.
[Signature page follows]




        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.




TEGNA INC.




By:    /s/ Michael A. Hart                
    Name:    Michael A. Hart
    Title:     Vice President & Treasurer


GUARANTORS:
CARS.COM HOLDINGS, INC.
KING BROADCASTING COMPANY
MULTIMEDIA HOLDINGS CORPORATION
PACIFIC & SOUTHERN CO., LLC
KHOU-TV, INC.
WFAA-TV, INC.
WUSA-TV, INC.
KTVK, INC.
WWL-TV, INC.
WKYC-TV, LLC
MULTIMEDIA KSDK, LLC
KVUE TELEVISION, INC.
WCNC-TV, INC.
KENS-TV, INC.
KXTV, LLC
WVEC TELEVISION, INC.
LSB BROADCASTING, INC.
MULTIMEDIA ENTERTAINMENT, LLC
SHOPLOCAL LLC
KONG-TV, INC.
NORTHWEST CABLE NEWS, INC.
BELO KENTUCKY, INC.


By:    /s/ Akin S. Harrison                
    Name:     Akin S. Harrison
    Title:     Secretary


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as Administrative Agent




By:    /s/ Davide Migliardi                
    Name: Davide Migliardi
    Title: Vice President


JPMORGAN CHASE BANK, N.A., as Issuing Lender




By:    /s/ Davide Migliardi                
    Name: Davide Migliardi
    Title: Vice President


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------











CITIBANK, N.A., as a Lender




By:    /s/ Elizabeth Minnella Gonzalez        
    Name: Elizabeth Minnella Gonzalez
    Title: Managing Director and Vice President


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------











Mizuho Bank, Ltd., as a Lender




By:    /s/ Daniel Guevara                
    Name: Daniel Guevara
    Title: Authorized Signatory


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------











U.S. Bank National Association, as a Lender




By:    /s/ Steven L. Sawyer                
    Name: Steven L. Sawyer
    Title: Senior Vice President


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------











SUNTRUST BANK, as a Lender




By:    /s/ Cynthia W. Burton                
    Name: Cynthia W. Burton
    Title: Director


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------











BARCLAYS BANK PLC, as a Lender




By:    /s/ Vanessa Kurbatskiy            
    Name: Vanessa Kurbatskiy
    Title: Vice President


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------









 




Capital One, N.A., as a Lender




By:    /s/ Michelle Khalili                
    Name: Michelle Khalili
    Title: SVP




[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------









 




Wells Fargo Bank, N.A., as a Lender




By:    /s/ David Mallett                
    Name: David Mallett
    Title: Managing Director


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------









 




First Hawaiian Bank, as a Lender




By:    /s/ Derek Chang                
    Name: Derek Chang
    Title: Vice President


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------









 




PNC Bank, N.A., as a Lender




By:    /s/ Nancy Rosal Bonnell            
    Name: Nancy Rosal Bonnell
    Title: Senior Vice President


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------









 




TD Bank, N.A., as a Lender




By:    /s/ Jason Siewert                
    Name: Jason Siewert
    Title: Senior Vice President


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















Citizens Bank, N.A., as a Lender




By:    /s/ Barrett D. Bencivenga            
    Name: Barrett D. Bencivenga
    Title: Managing Director


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















Royal Bank of Canada, as a Lender




By:    /s/ Alfonse Simone                
    Name: Alfonse Simone
    Title: Authorized Signatory


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















Fifth Third Bank, an Ohio Banking Corporation, as a Lender




By:    /s/ J. David Izard                    Name: J. David Izard
    Title: Vice President


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















MUFG Union Bank, N.A., as a Lender




By:    /s/ Ola Anderssen                    Name: Ola Anderssen
    Title: Director


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















The Bank of Tokyo-Mitsubishi UFJ, LTD, as a Lender




By:    /s/ Ola Anderssen                    Name: Ola Anderssen
    Title: Director


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















The Northern Trust Company, as a Lender




By:    /s/ Lisa DeCristofaro                    Name: Lisa DeCristofaro
    Title: SVP


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















Sumitomo Mitsui Banking Corporation, as a Lender




By:    /s/ David W. Kee                    Name: David W. Kee
    Title: Managing Director


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















Barclays Bank PLC, as a New Term Loan III Lender




By:    /s/ Christopher M. Aitkin                Name: Christopher M. Aitkin
    Title: Assistant Vice President


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















Capital One, N.A., as a New Term Loan III Lender




By:    /s/ Michelle Khalili                    Name: Michelle Khalili
    Title: SVP


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















CITIBANK, N.A., as a New Term Loan III Lender




By:    /s/ Michael Vondriska                    Name: Michael Vondriska
    Title: Vice President


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















Citizens Bank, N.A., as a New Term Loan III Lender




By:    /s/ Barrett D. Bencivenga                Name: Barrett D. Bencivenga
    Title: Managing Director


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















Fifth Third Bank, an Ohio Banking Corporation, as a New Term Loan III Lender




By:    /s/ J. David Izard                    Name: J. David Izard
    Title: Vice President


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















First Hawaiian Bank, as a New Term Loan III Lender




By:    /s/ Derek Chang                    Name: Derek Chang
    Title: Vice President


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















JPMorgan Chase Bank, N.A., as a New Term Loan III Lender




By:    /s/ Davide Migliardi                    Name: Davide Migliardi
    Title: Vice President


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















Mizuho Bank, Ltd., as a New Term Loan III Lender




By:    /s/ Daniel Guevara                    Name: Daniel Guevara
    Title: Authorized Signatory


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















Northern Trust, as a New Term Loan III Lender




By:    /s/ Jeff Clark                        Name: Jeff Clark
    Title: Senior Vice President


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















PNC BANK, N.A., as a New Term Loan III Lender




By:    /s/ Nancy Rosal Bonnell                Name: Dancy Rosal Bonnell
    Title: Senior Vice President


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















Royal Bank of Canada, as a New Term Loan III Lender




By:    /s/ Alfonse Simone                    Name: Alfonse Simone
    Title: Authorized Signatory


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















MUFG UNION BANK, N.A., as a New Term Loan III Lender




By:    /s/ Matthew Hillman                    Name: Matthew Hillman
    Title: Vice President


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















Sumitomo Mitsui Banking Corp., N.A., as a New Term Loan III Lender




By:    /s/ David W. Kee                    Name: David W. Kee
    Title: Managing Director


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















SUNTRUST BANK, as a New Term Loan III Lender




By:    /s/ Cynthia W. Burton                    Name: Cynthia W. Burton
    Title: Director


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















TD Bank, N.A., as a New Term Loan III Lender




By:    /s/ Jason Siewert                    Name: Jason Siewert
    Title: Senior Vice President


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















U.S. Bank National Association, as a New Term Loan III Lender




By:    /s/ Steven L. Sawyer                    Name: Steven L. Sawyer
    Title: Senior Vice President


[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------















Wells Fargo Bank, N.A., as a New Term Loan III Lender




By:    /s/ David Mallett                    Name: David Mallett
    Title: Managing Director







[Signature Page to Amendment – TEGNA Credit Agreement]
        

--------------------------------------------------------------------------------






Exhibit A
Conformed Credit Agreement
[Attached.]


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------











--------------------------------------------------------------------------------



AMENDED AND RESTATED
COMPETITIVE ADVANCE AND REVOLVING CREDIT AGREEMENT
among
TEGNA INC.,
as the Borrower
The Several Lenders
from Time to Time Parties Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
BARCLAYS BANK PLC, MIZUHO BANK, LTD., SUNTRUST BANK, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. and U.S. BANK, NATIONAL ASSOCIATION
as Documentation Agents
and
JPMORGAN CHASE BANK, N.A. and CITIBANK, N.A.
as Syndication Agents
Dated as of December 13, 2004 and effective as of January 5, 2005,
as amended and restated as of August 5, 2013



--------------------------------------------------------------------------------



J.P. MORGAN SECURITIES LLCJPMORGAN CHASE BANK, N.A. and CITIGROUP GLOBAL MARKETS
INC.
as Joint Lead Arrangers and Joint Bookrunners


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
Page
ARTICLE I Definitions
1

Section 1.1.
Defined Terms    1

Section 1.2.
Other Definitional Provisions    2426

ARTICLE II Amount and Terms of the Facilities
2526

Section 2.1A
Term Commitments    2526

Section 2.1B
Procedure for Term Loan Borrowings    2526

Section 2.1C
Repayment of Term Loans    2527

Section 2.1D
Procedure for New Term Loan Borrowings    2627

Section 2.1E
Repayment of New Term Loans    2628

Section 2.1D
Procedure for New Term III Loan Borrowings    28

Section 2.1E
Repayment of New Term III Loans    29

Section 2.1.
Revolving Credit Commitments    2729

Section 2.2.
Procedure for Revolving Credit Borrowing    2831

Section 2.3.
Competitive Borrowings    2931

Section 2.4.
Termination or Reduction of Five-Year Commitments    3234

Section 2.5.
Optional Prepayments    3235

Section 2.6A
Mandatory Prepayments and Commitment Reductions    32

Section 2.6.
Conversion and Continuation Options    3335

Section 2.7.
Minimum Amounts of Eurodollar Borrowings    3336

Section 2.8.
Repayment of Loans; Evidence of Debt    3336



1    
509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

 


Section 2.9.
Interest Rates and Payment Dates    3437

Section 2.10.
Fees    3537

Section 2.11.
Computation of Interest and Fees    3538

Section 2.12.
Inability to Determine Interest Rate    3638

Section 2.13.
Pro Rata Treatment and Payments    3639

Section 2.14.
Requirements of Law    3840

Section 2.15.
Taxes    3942

Section 2.16.
Indemnity    4245

Section 2.17.
Change of Lending Office    4345

Section 2.18.
Replacement of Lenders    4345

Section 2.19.
[Reserved]    4446

Section 2.20.
L/C Commitment    4446

Section 2.21.
Defaulting Lenders    4750

ARTICLE III Representations and Warranties
4850

Section 3.1.
Organization; Powers    4850

Section 3.2.
Financial Condition; No Material Adverse Effect    4850

Section 3.3.
Properties    4851

Section 3.4.
Litigation    4951

Section 3.5.
No Conflicts    4951

Section 3.6.
Taxes    4951

Section 3.7.
ERISA    4952

Section 3.8.
Authorization; Enforceability    4952



2    
509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

 


Section 3.9.
Environmental Matters    4952

Section 3.10.
No Change    5052

Section 3.11.
Federal Regulations    5052

Section 3.12.
No Default    5052

Section 3.13.
Investment Company Act; Federal Regulations    5052

Section 3.14.
Anti-Corruption Laws and Sanctions    5053

Section 3.15.
EEA Financial Institutions    53

ARTICLE IV Conditions
5053

ARTICLE V Affirmative Covenants.
5153

Section 5.1.
Financial Statements and Other Information    5153

Section 5.2.
Payment of Obligations    5254

Section 5.3.
Books and Records; Inspection Rights    5255

Section 5.4.
Notices of Material Events    5255

Section 5.5.
Existence; Conduct of Business    5355

Section 5.6.
Maintenance of Properties; Insurance    5355

Section 5.7.
Compliance with Laws    5355

Section 5.8.
Debt Ratings    5356

Section 5.9.
Guarantee    5356

Section 5.10.
Restrictive Agreements    5356

ARTICLE VI Negative Covenants
5457

Section 6.1.
Liens    5457

Section 6.2.
Fundamental Changes    5558



3    
509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

 


Section 6.3.
Total Leverage Ratio    5558

Section 6.4.
Use of Proceeds    5558

Section 6.5.
[Reserved]    5658

Section 6.6.
Transfer of Assets    5658

ARTICLE VII Events of Default
5659

Section 7.1.
Events of Default    5659

Section 7.2.
Remedies    5860

ARTICLE VIII The Administrative Agent
5961

Section 8.1.
Appointment    5961

Section 8.2.
Delegation of Duties    5962

Section 8.3.
Exculpatory Provisions    5962

Section 8.4.
Reliance by Administrative Agent    6062

Section 8.5.
Notice of Default    6063

Section 8.6.
Non‑Reliance on Administrative Agent and Other Lenders    6063

Section 8.7.
Indemnification    6163

Section 8.8.
Agent in Its Individual Capacity    6164

Section 8.9.
Successor Administrative Agent    6164

Section 8.10.
Syndication Agents and Issuing Lender    6264

Section 8.11.
Arrangers    6265

ARTICLE IX Miscellaneous
6265

Section 9.1.
Amendments and Waivers    6265



4    
509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

 


Section 9.2.
Notices    6366

Section 9.3.
No Waiver; Cumulative Remedies    6467

Section 9.4.
Survival of Representations and Warranties    6467

Section 9.5.
Payment of Expenses and Taxes    6467

Section 9.6.
Successors and Assigns; Participations and Assignments    6568

Section 9.7.
Adjustments; Set‑off    6871

Section 9.8.
Counterparts    6972

Section 9.9.
Severability    6972

Section 9.10.
Integration    6972

Section 9.11
GOVERNING LAW    6972

Section 9.12.
Submission To Jurisdiction; Waivers    7072

Section 9.13.
Acknowledgements    7073

Section 9.14.
WAIVERS OF JURY TRIAL    7073

Section 9.15.
Confidentiality    7073

Section 9.16.
USA PATRIOT Act    7174

Section 9.17.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    74









5    
509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------


 


SCHEDULES
1.1A    Term Commitments
1.1B    New Term Commitments and Five-Year Commitments
1.1C    Existing Letters of Credit
1.1D    Material Domestic Subsidiaries
1.1E    New Term III Commitments




EXHIBITS
A    [Reserved]
B    Form of Assignment and Acceptance
C-1    Form of Competitive Bid Request
C-2    Form of Invitation for Competitive Bids
C-3    Form of Competitive Bid
C-4    Form of Competitive Bid Accept/Reject Letter
D-1    Form of New Lender Supplement
D-2    Form of Incremental Facility Activation Notice
E    Form of Exemption Certificate
F    [Reserved]
G    Form of Compliance Certificate




6    
509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------


 


COMPETITIVE ADVANCE AND REVOLVING CREDIT AGREEMENT, dated as of December 13,
2004 and effective as of January 5, 2005, as amended by the Amendments (as
defined below) and as amended and restated as of August 5, 2013, among TEGNA
Inc. (f/k/a GANNETT CO., INC.), a Delaware corporation (the “Borrower”), which,
after the Spin-Off (as defined herein), shall change its name to TEGNA Inc., the
several banks and other financial institutions from time to time parties to this
Agreement (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent
for the Lenders hereunder (in such capacity, together with its successors, the
“Administrative Agent”) and JPMORGAN CHASE BANK, N.A. and CITIBANK, N.A., as
syndication agents (the “Syndication Agents”).
WHEREAS, the Borrower is a party to each of the Existing Credit Agreements (as
defined below); and
WHEREAS, the parties to each of the Existing Credit Agreements have agreed to
amend and restate the Existing Credit Agreements in their entirety pursuant to
the Amendment and Restatement (as defined below) in the form of this Agreement;
NOW, THEREFORE, the parties agree that each Existing Credit Agreement is hereby
amended and restated pursuant to the Amendment and Restatement to read in its
entirety as follows:
ARTICLE I

DEFINITIONS
Section 1.1.    Defined Terms. The following words and terms shall have the
following meanings in this Agreement:
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds EffectiveNYFRB Rate in effect on such day plus ½ of 1% and
(c) the Eurodollar Rate on such day (or, if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in Dollars with a maturity of
one month plus 1.0%. If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason, the
ABR shall be determined without regard to clause (b) of the first sentence of
this definition until the circumstances giving rise to such inability no longer
exist; provided, that for the purpose of this definition, the Eurodollar Rate
for any day shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate
is not available for such one-month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m., London time, on such day. Any change in the ABR due to
a change in the Prime Rate, the Federal Funds EffectiveNYFRB Rate or suchthe
Eurodollar Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds EffectiveNYFRB
Rate or such Eurodollar Rate, respectively.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.


        
509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

2


“Adjustment Date”: as defined in the Applicable Margin.
“Aggregate Commitment Percentage”: as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the aggregate Commitments
(or, at any time after the Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Loans and
Letters of Credit then outstanding constitutes of the aggregate principal amount
of the Loans and Letters of Credit then outstanding).
“Agreement”: this Competitive Advance and Revolving Credit Agreement, as
amended, amended and restated, supplemented or otherwise modified from time to
time.
“Amendments”: the First Amendment, the Second Amendment, the Third Amendment,
the Fourth Amendment, the Fifth Amendment and Waiver, the Sixth Amendment, the
Seventh Amendment and, the Eighth Amendment and the Ninth Amendment.
“Amendment and Restatement”: the Amendment and Restatement Agreement to this
Agreement, dated as of August 5, 2013 among the Borrower, the Lenders, the
Administrative Agent and the Issuing Lender.
“Amendment and Restatement Effective Date”: the date on which the conditions
precedent set forth in Section 6 of the Amendment and Restatement shall have
been satisfied or waived.
“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin”: (a) for each Type of Loan (including, without limitation,
Term Loans, New Term Loans and New Term III Loans) other than Incremental Loans
and with respect to the Commitment Fee Rate, the appropriate rate per annum set
forth in the table below:
 
Applicable Margin (payable pursuant to Section 2.9) for:


Commitment Fee Rate (payable pursuant to Section 2.10(b))
Total Leverage Ratio
ABR Loans
Eurodollar Loans
 
>3.00 to 1.00
150.0 Basis Points
250.0 Basis Points
40.0 Basis Points
≤ 3.00 to 1.00 and > 2.00 to 1.00
125.0 Basis Points
225.0 Basis Points
35.0 Basis Points
≤ 2.00 to 1.00 and > 1.00 to 1.00
100.0 Basis Points
200.0 Basis Points
30.0 Basis Points
≤ 1.00 to 1.00
75.0 Basis Points
175.0 Basis Points
25.0 Basis Points





509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

3


; provided, however, that if the Borrower achieves an Investment Grade Rating,
and for so long as the Borrower maintains an Investment Grade Rating, each rate
of Applicable Margin set forth above (as payable pursuant to Section 2.9) shall
be reduced by 25 Basis Points solely in respect of the Five-Year Loans and, the
New Term Loans and the New Term III Loans.
The Applicable Margin on the EighthNinth Amendment Effective Date shall be 150.0
Basis Points for ABR Loans and 250.0 Basis Points for Eurodollar Loans, subject
to the final paragraph of this definition.
(b) for Incremental Loans, such per annum rates as shall be agreed to by the
Borrower and the applicable Incremental Facility Lenders as shown in the
applicable Incremental Facility Activation Notice.
For the purposes of the foregoing, on and after the EighthNinth Amendment
Effective Date, changes in the Applicable Margin resulting from changes in the
Total Leverage Ratio shall become effective on the date (the “Adjustment Date”)
that is five Business Days after the date on which financial statements are
delivered to the Lenders pursuant to Section 5.1(a) or (b) and shall remain in
effect until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 5.1(a) or (b), then, until the date that is five Business
Days after the date on which such financial statements are delivered, the
highest rate set forth in each column of the Applicable Margin grid above shall
apply. Each determination of the Total Leverage Ratio pursuant to the Applicable
Margin grid above shall be made in a manner consistent with the determination
thereof pursuant to Section 6.3.
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.
“Arrangers”: J.P. Morgan Securities LLCJPMorgan Chase Bank, N.A. and Citigroup
Global Markets Inc., each in its capacity as a joint lead arranger and joint
bookrunner.
“Assignee”: as defined in Section 9.6(c).
“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit B.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Basis Point”: 1/100th of one percent.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

4


“Board”: the Board of Governors of the Federal Reserve System, or any successor
thereto.
“Borrower”:    TEGNA Inc. (f/k/a Gannett Co., Inc., a Delaware corporation,
which, after the Spin-Off, shall change its name to TEGNA Inc.), a Delaware
corporation.
“Borrowing”: a group of Loans of a single Type made by the Lenders (or, in the
case of a Competitive Borrowing, by the Lender or Lenders whose Competitive Bids
have been accepted pursuant to Section 2.3) on a single date and as to which a
single Interest Period is in effect or, where applicable, the issuance of a
Letter of Credit.
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
“Broadcasting Assets”: the property of the Borrower and its Subsidiaries the
income and revenues of which are reported under the “Broadcasting Segment” of
the financial statements of the Borrower and its Subsidiaries mostly recently
delivered pursuant to Section 5.1(a) or (b).
“Business Day”: each Monday, Tuesday, Wednesday, Thursday and Friday which is
not a legal holiday for banks in the State of New York; provided, that with
respect to notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, such day is also a day for trading
by and between banks in Dollar deposits in the interbank Eurodollar market.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.
“Change in Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither (i)
nominated by the board of directors of the Borrower nor (ii) appointed with the
approval of a majority of directors so nominated (either by a specific vote or
by approval by the board of directors of the Borrower’s proxy statement in which
such member was named as a nominee for election as a director).
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Commitment”: as to any Lender, the sum of its Five-Year Commitment, its Term
Commitment, its New Term Commitment and, its New Term III Commitment and its
commitment under any Incremental Facility, if any.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

5


“Commitment Fee Rate”: an amount determined from the table set forth in the
definition of Applicable Margin.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Competitive Bid”: an offer by a Lender to make a Competitive Loan pursuant to
Section 2.3.
“Competitive Bid Accept/Reject Letter”: a notification made by the Borrower
pursuant to Section 2.3(f) in the form of Exhibit C-4.
“Competitive Bid Rate”: as to any Competitive Bid made by a Lender pursuant to
Section 2.3, (i) in the case of a Eurodollar Competitive Loan, the Eurodollar
Rate plus (or minus) the Margin, and (ii) in the case of a Fixed Rate Loan, the
fixed rate of interest offered by the Lender making such Competitive Bid.
“Competitive Bid Request”: a request made pursuant to Section 2.3(b) in the form
of Exhibit C-1.
“Competitive Borrowing”: a Borrowing consisting of a Competitive Loan or
concurrent Competitive Loans from the Lender or Lenders whose Competitive Bids
for such Borrowing have been accepted by the Borrower under the bidding
procedure described in Section 2.3.
“Competitive Loan”: a Loan (which shall be a Eurodollar Competitive Loan or a
Fixed Rate Loan) made by a Lender pursuant to the bidding procedure described in
Section 2.3.
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans hereunder otherwise required to be
made by such Lender and designated by such Lender in a written instrument,
subject to the consent of the Administrative Agent and the Borrower; provided,
that the designation by any Lender of a Conduit Lender shall not relieve the
designating Lender of any of its obligations to fund a Loan under this Agreement
if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to Section 2.14, 2.15, 2.16 or 9.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment hereunder.
“Consolidated EBITDA”: for any Test Period, Consolidated Net Income for such
Test Period:
plus without duplication and to the extent already deducted (and not added back)
in determining Consolidated Net Income for such Test Period, the sum of (a)
Consolidated


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

6


Interest Expense, (b) provisions for federal, state, local and foreign taxes
based on income or gains, (c) total depreciation expense, (d) total amortization
expense, including, without limitation, amortization of intangibles and
Indebtedness issuance costs, (e) earn-out payments pursuant to any acquisitions
or investments, (f) any loss (or minus any gain) from early extinguishments of
any hedge agreement and (g) all other non-cash charges, expenses and other items
including, without limitation, restructuring costs, severance costs, facility
closures, stock-based compensation expense, non-cash charges arising from
impairments and write-offs of assets (including investments) and foreign
currency translation losses pertaining to intercompany activity; provided that
if any such non-cash charges are reflected in Consolidated EBITDA and represent
an accrual of or reserve for potential cash expenditures in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA for the period in which such payment is made;
plus the amount of any net run rate cost savings or any increased digital or
broadcast contractual revenues (based on amendments or other changes to pricing
in existing contracts (including existing cars.com affiliate agreements))
projected by the Borrower in good faith to be realized in connection with any
investment, acquisition, disposition, merger or restructuring, in each case
permitted under this Agreement (each, a “Specified Arrangement”), taken or
initiated prior to or during such period (which shall be calculated on a pro
forma basis as though such cost savings or increased revenues had been realized
on the first day of such period), net of the amount of actual benefits realized
prior to or during such period from such actions; provided that (A) with respect
to any such cost savings, an appropriate financial officer of the Borrower shall
have certified to the Administrative Agent that (x) such cost savings are
reasonably identifiable and factually supportable and (y) such actions to
implement such cost savings shall have been taken or will be taken within 12
months of the date of such Specified Arrangement and (B) (x) the aggregate
amount of all such cost savings that are included in this paragraph shall not
exceed 10% of Consolidated EBITDA in any four quarter period and (y) the
aggregate amount of all such cost savings and all increased revenues that are
included in this paragraph shall not exceed 15% of Consolidated EBITDA in any
four quarter period;
minus, without duplication and to the extent already included in determining
Consolidated Net Income for such Test Period, non-cash gains increasing
Consolidated Net Income for such Test Period, excluding any non-cash gains to
the extent they represent the reversal of an accrual of or reserve for potential
cash items that reduced Consolidated EBITDA in any prior period.
Notwithstanding the foregoing, there shall be excluded from the calculation of
Consolidated EBITDA: (i) any extraordinary, unusual or non-recurring gains or
losses; (ii) any cumulative effect of changes in accounting principles or
policies and (iii) the Consolidated Net Income of any Person that is not a
Subsidiary or that is accounted for by the equity method of accounting; provided
that Consolidated EBITDA shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) by such Person to the Borrower or a Subsidiary thereof.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

7


Notwithstanding the foregoing and solely for purposes of calculating compliance
with Section 6.3, for purposes of determining Consolidated EBITDA for any period
that includes any of the fiscal quarters ended June 30, 2013 through March 29,
2015, Consolidated EBITDA for such fiscal quarters shall be as set forth in the
table below (in thousands of Dollars).
Fiscal quarter ended as of
Consolidated EBITDA
June 30, 2013
$204,374,000.00
September 29, 2013
$195,377,000.00
December 29, 2013
$228,875,000.00
March 30, 2014
$182,949,000.00
June 29, 2014
$386,083,000.00
September 28, 2014
$214,125,000.00
December 28, 2014
$311,474,000.00
March 29, 2015
$196,264,000.00



For the purposes of calculating Consolidated EBITDA for any Test Period (i) if
at any time during such Test Period, the Borrower or any Subsidiary shall have
made any Material Disposition, the Consolidated EBITDA for such Test Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Test Period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such Test Period and (ii) if during such
Test Period the Borrower or any Subsidiary shall have made a Material
Acquisition or Material Investment, Consolidated EBITDA for such Test Period
shall be calculated after giving pro forma effect thereto in accordance with
Article 11 of Regulation S-X of the Securities and Exchange Commission and this
definition, other than with reference to those portions thereof relating to
whether the transaction would be considered significant, as if such Material
Acquisition or Material Investment occurred on the first day of such Test
Period. As used in this definition, “Material Acquisition” means any acquisition
of property or series of related acquisitions of property that (a) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the voting equity securities of a Person
and (b) involves the payment of consideration (including the assumption by the
Borrower or its Subsidiaries of Indebtedness of the seller) by the Borrower and
its Subsidiaries in excess of $50,000,000; “Material Investment” means any
purchase of voting equity securities of a Person which involves the payment of
consideration by the Borrower and its Subsidiaries (including contributions of
assets) in excess of $50,000,000; and “Material Disposition” means any
disposition of property or series of related dispositions of property that (a)
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

8


substantially all of the voting equity securities of a Subsidiary of the
Borrower and (b) yields gross proceeds (including the discharge by the purchaser
of Indebtedness of the Borrower or its Subsidiaries) to the Borrower or any of
its Subsidiaries in excess of $50,000,000. Notwithstanding the foregoing, the
parties understand and agree that the Borrower’s acquisition on September 2,
2008 of a controlling membership interest in CareerBuilder, LLC shall constitute
a Material Acquisition for the purposes of this Agreement.
“Consolidated Interest Expense”: with respect to all outstanding Indebtedness of
a Person and its Subsidiaries for any period, the total interest expense of such
Person and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.
“Consolidated Net Income”: for any period, with respect to a Person and its
Subsidiaries, the consolidated net income (or loss) of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.
“Consolidated Tangible Assets”: for any period, with respect to the Borrower and
its Domestic Subsidiaries, all property, plant and equipment, inventories and
trade receivables of the Borrower and its Domestic Subsidiaries on a
consolidated basis in accordance with GAAP.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Credit Status”: any of Credit Status 1, Credit Status 2, Credit Status 3,
Credit Status 4 or Credit Status 5. In determining whether Credit Status 1,
Credit Status 2, Credit Status 3, Credit Status 4 or Credit Status 5 shall apply
in any circumstance, if the applicable ratings by S&P and Moody’s differ, the
higher of the two ratings will be determinative, unless the applicable ratings
by S&P and Moody’s are more than one level apart, in which case the Credit
Status one level above the lower rating will be determinative. In the event that
the Borrower’s senior unsecured long-term debt is rated by only one of S&P and
Moody’s, then that single rating shall be determinative.
“Credit Status 1”: shall exist upon the occurrence of the higher of a rating by
S&P of the Borrower’s senior unsecured long-term debt of at least A- or a rating
by Moody’s of the Borrower’s senior unsecured long-term debt of at least A3.
“Credit Status 2”: shall exist upon the occurrence of the higher of a rating by
S&P of the Borrower’s senior unsecured long-term debt of at least BBB+ but lower
than A- or a rating by Moody’s of the Borrower’s senior unsecured long-term debt
of at least Baa1 but lower than A3.
“Credit Status 3”: shall exist upon the occurrence of the higher of a rating by
S&P of the Borrower’s senior unsecured long-term debt of at least BBB but lower
than BBB+ or a rating by Moody’s of the Borrower’s senior unsecured long-term
debt of at least Baa2 but lower than Baa1.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

9


“Credit Status 4”: shall exist upon the occurrence of the higher of a rating by
S&P of the Borrower’s senior unsecured long-term debt of at least BBB- but lower
than BBB or a rating by Moody’s of the Borrower’s senior unsecured long-term
debt of at least Baa3 but lower than Baa2.
“Credit Status 5”: shall exist upon the occurrence of the higher of a rating by
S&P of the Borrower’s senior unsecured long-term debt of lower than BBB- or a
rating by Moody’s of the Borrower’s senior unsecured long-term debt of lower
than Baa3.
“Default”: any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that has (a) failed to fund its portion of any Borrowing, or any portion
of its participation in any Letter of Credit, within three Business Days of the
date on which it shall have been required to fund the same, unless the subject
of a good faith dispute between the Borrower and such Lender, (b) notified the
Borrower, the Administrative Agent, the Issuing Lender or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement (unless
the subject of a good faith dispute between the Borrower and such Lender) or
under agreements in which it commits to extend credit generally, (c) failed,
within three Business Days after written request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans (unless the subject of a good faith
dispute between the Borrower and such Lender) and participations in then
outstanding Letters of Credit; provided that any such Lender shall cease to be a
Defaulting Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (e) (i) been (or has a parent company that has been)
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, unless, in
the case of any Lender referred to in this clause (e), the Borrower, the
Administrative Agent and the Issuing Lender shall be satisfied that such Lender
intends, and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder, or (f) become (or has a direct or indirect
parent company that has become) the subject of a Bail-In Action. For the
avoidance of doubt, a Lender


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

10


shall not be deemed to be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in such Lender or its parent by a
Governmental Authority.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“Domestic Subsidiary”: any wholly-owned Subsidiary that is organized under the
Laws of the United States, any state thereof or the District of Columbia.
“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eighth Amendment”: the Eighth Amendment to this Agreement, dated as of June 29,
2015, among the Borrower, the Lenders, the Administrative Agent and the Issuing
Lender.
“Eighth Amendment Effective Date”: June 29, 2015.
“Environmental Laws”: any and all federal, state, local and foreign statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or other governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or hazardous
substances or wastes or the clean-up or other remediation thereof.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

11


“ERISA Event”: (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30 day notice period is waived); (b) the failure by any Plan to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, whether or not waived;
(c) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
failure by the Borrower or any of its ERISA Affiliates to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to Withdrawal Liability under Section 4201 of ERISA; or (h) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Title IV of ERISA.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
Eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “LIBO Screen Rate”) at approximately 11:00 A.M.,
London time, two Business Days prior to the commencement of such Interest
Period; provided, that, if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided,
further, that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the Eurodollar Base Rate shall be the Interpolated


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

12


Rate at such time. “Interpolated Rate” means, at any time, the rate per annum
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period (for which that Screen Rate is available in Dollars) that is shorter than
the Impacted Interest Period and (b) the Screen Rate for the shortest period
(for which that Screen Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, at such time; provided, that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.
“Eurodollar Borrowing”: a Borrowing comprised of Eurodollar Loans.
“Eurodollar Competitive Loan”: any Competitive Loan bearing interest at a rate
determined by reference to the Eurodollar Rate.
“Eurodollar Loan”: any Eurodollar Competitive Loan, Eurodollar Revolving Credit
Loan or Eurodollar Term Loan.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
______Eurodollar Base Rate_______
1.00 - Eurocurrency Reserve Requirements
“Eurodollar Revolving Credit Loan”: any Five-Year Loan bearing interest at a
rate determined by reference to the Eurodollar Rate.
“Eurodollar Term Loan”: any Term Loan, New Term Loan or New Term III Loan
bearing interest at a rate determined by reference to the Eurodollar Rate.
“Event of Default”: any of the Events of Default specified in Section 7.1 of
this Agreement.
“Excluded Swap Obligation”: with respect to any Loan Party, any Swap Obligation,
if, and to the extent that, and only for so long as, all or a portion of the
guarantee of any Loan Party of, or the grant by such Loan Party of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such Loan
Party becomes or would become effective with respect to such Swap Obligation. If
a Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

13


“Existing Credit Agreements”: this Agreement, the 2002 Credit Agreement and the
2004 Credit Agreement, in each case, as in effect immediately prior to the
Amendment and Restatement Effective Date.
“Existing Letters of Credit”: each letter of credit previously issued pursuant
to the Existing Credit Agreements that is outstanding on the Eighth Amendment
Effective Date and listed on Schedule 1.1C hereto.
“Facility”: each of the Five-Year Facility, the Term Facility, the New Term
Facility, the New Term III Facility and any Incremental Facility.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnightrate calculated by the NYFRB based on such day’s federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, asby depositary institutions (as determined in such manner as the
NYFRB shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for such day of such rates on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by itNYFRB as the federal funds effective rate; provided, that, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Fee Payment Date”: (a) the first Business Day following the last day of each
March, June, September and December and (b) the 2020 Extended Termination Date.
“Fifth Amendment and Waiver”: the Fifth Amendment and Waiver to the Agreement,
dated as of September 30, 2010, among the Borrower, the Lenders and the
Administrative Agent.
“Fifth Amendment and Waiver Effective Date”: the date on which the conditions
precedent set forth in Section 3 of the Fifth Amendment and Waiver shall have
been satisfied or waived.
“First Amendment”: means the First Amendment to the Agreement dated as of March
15, 2007, among the Borrower, the Lenders and the Administrative Agent.
“First Amendment Effective Date”: means the date on which the conditions
precedent set forth in paragraph 9(b) of the First Amendment shall have been
satisfied or waived.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

14


“Five-Year Available Commitment”: as to any Five-Year Lender at any time, the
excess, if any, of (a) such Five-Year Lender’s Five-Year Commitment then in
effect over (b) such Five-Year Lender’s Five-Year Extensions of Credit then
outstanding.
“Five-Year Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Five-Year Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Five-Year Commitment” opposite such Lender’s name on Schedule 1.1B or
in the Assignment and Acceptance or New Lender Supplement pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.
“Five-Year Commitment Percentage”: as to any Five-Year Lender at any time, the
percentage which such Five-Year Lender’s Five-Year Commitment then constitutes
of the aggregate Five-Year Commitments (or, at any time after the Five-Year
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Five-Year Lender’s Five-Year Extensions of Credit then
outstanding constitutes of the aggregate principal amount of the Five-Year
Extensions of Credit then outstanding).
“Five-Year Commitment Period”: the period from and including the First Amendment
Effective Date to the 2020 Extended Termination Date.
“Five-Year Competitive Loans”: Competitive Loans made under the Five-Year
Facility.
“Five-Year Extensions of Credit”: as to any Five-Year Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Five-Year
Loans held by such Five-Year Lender then outstanding and (b) such Five-Year
Lender’s Five-Year Commitment Percentage of the L/C Obligations then
outstanding.
“Five-Year Facility”: the Five-Year Commitments and the Five-Year Extensions of
Credit made thereunder.
“Five-Year Lender”: each Lender that has a Five-Year Commitment or that holds
Five-Year Loans.
“Five-Year Loans”: as defined in Section 2.1(b).
“Fixed Rate Borrowing”: a Borrowing comprised of Fixed Rate Loans.
“Fixed Rate Loan”: any Competitive Loan bearing interest at a fixed percentage
rate per annum specified by the Lender making such Loan in its Competitive Bid.
“Fourth Amendment”: the Fourth Amendment to the Agreement dated as of August 25,
2010, among the Borrower, the Lenders and the Administrative Agent.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time and consistent with those used in the preparation of
the most recent


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

15


audited financial statements referred to in Section 3.2. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
material change in the method of calculation of financial covenants, standards
or terms in this Agreement, then the Borrower and the Administrative Agent agree
to enter into negotiations in order to amend such provisions of this Agreement
so as to equitably reflect such Accounting Changes with the desired result that
the criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the Securities and Exchange Commission.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government.
“Guarantee”: a guarantee or similar contingent payment obligation, direct or
indirect, in any manner, of all or any part of any Indebtedness; provided, that
“Guarantee” shall not include (a) any endorsement of negotiable instruments for
collection or deposit in the ordinary course of business or (b) any liability of
the Borrower or its Subsidiaries as a general partner of a partnership (other
than a wholly-owned Subsidiary of the Borrower) in respect of the Indebtedness
of such partnership.
“Guarantee Agreement”: an agreement in form and substance reasonably acceptable
to the Administrative Agent pursuant to which each Material Domestic Subsidiary
party thereto unconditionally guarantees all Obligations.
“Guarantor”: each Subsidiary that enters into a Guarantee Agreement.
“Incremental Facility Activation Notice”: a notice substantially in the form of
Exhibit D-2 hereto.
“Incremental Facility”: as defined in Section 2.1(d).
“Incremental Facility Closing Date”: any Business Day designated as such in an
Incremental Facility Activation Notice.
“Incremental Facility Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Incremental Loans in an aggregate principal amount not
to exceed the amount set forth in the applicable Incremental Facility Activation
Notice or in the Assignment and Acceptance or New Lender Supplement pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

16


“Incremental Facility Lenders”: (a) on any Incremental Facility Closing Date
relating to Incremental Loans, the Lenders signatory to the relevant Incremental
Facility Activation Notice and (b) thereafter, each Lender that is a holder of
an Incremental Loan.
“Incremental Facility Maturity Date”: with respect to the Incremental Loans, the
maturity date specified in the applicable Incremental Facility Activation
Notice, which date shall be a date that is on or after the 2020 ExtendedNew Term
III Termination Date.
“Incremental Loans”: as defined in Section 2.1(d).
“Indebtedness”: as to any Person at any date, without duplication, (a) all
indebtedness for borrowed money, (b) all obligations for the deferred purchase
price of property and services (but excluding any (i) current accounts payable
incurred in the ordinary course of business, (ii) deferred compensation
obligations incurred in the ordinary course of business and (iii) earn-out
obligation until such earn-out obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP), (c) all obligations evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to acquired property, (e) all capital lease obligations, (f) the
liquidation value of all mandatorily redeemable preferred stock, (g) all
guarantee obligations of the foregoing and (h) all obligations of any kind
referenced in (a) through (g) above secured by any lien on property owned by
such Person or any of its Subsidiaries, whether or not such Person or any of its
Subsidiaries has assumed or become liable for the payment of such obligation;
provided, however, that “Indebtedness” does not include (x) letters of credit,
except to the extent of unreimbursed amounts owing in respect of drawings
thereunder, (y) net obligations under Swap Agreements, or (z) any liability of
such Person as a general partner of a partnership (other than a wholly-owned
Subsidiary of such Person) in respect of the Indebtedness of such partnership,
except to the extent that such liability appears as indebtedness on the balance
sheet of the Borrower; provided, further, that for purposes of this definition,
no effect shall be given to changes to GAAP which become effective after the
Amendment and Restatement Effective Date and may have the effect of converting
certain operating leases into capital leases.
“Information”: as defined in Section 9.15.
“Interest Payment Date”: (a) as to any ABR Loan, the first Business Day
following the last day of each March, June, September and December to occur
while such Loan is outstanding and on the date such Loan is paid in full, (b) as
to any Eurodollar Loan or Fixed Rate Loan, the last day of the Interest Period
applicable thereto and (c) as to any Eurodollar Loan or Fixed Rate Loan having
an Interest Period longer than three months or 90 days, as the case may be, each
day which is three months or 90 days, respectively, after the first day of the
Interest Period applicable thereto; provided that, in addition to the foregoing,
each of (x) the date upon which both the Commitments have been terminated and
the Loans have been paid in full and (y) the 2020 Extended Termination Date with
respect to a Revolving Loan shall be deemed to be an “Interest Payment Date”
with respect to any interest which is then accrued hereunder.
“Interest Period”: (a) with respect to any Eurodollar Loan:


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

17


(i)
initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan and ending one, two, three or
six (or if available to all the Lenders (or, in the case of Eurodollar
Competitive Loans, the Lender making such Loans) twelve) months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and

(ii)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six (or if available to all the Lenders (or, in the case of Eurodollar
Competitive Loans, the Lender making such Loans) twelve) months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; and

(b)
with respect to any Fixed Rate Loan, the period commencing on the Borrowing Date
with respect to such Fixed Rate Loan and ending such number of days thereafter
(which shall be not less than seven days or more than 360 days after the date of
such borrowing) as selected by the Borrower in its Competitive Bid Request given
with respect thereto.

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
(A)
if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of an Interest Period pertaining to a Eurodollar Loan, the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day; and

(B)
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate the longest
period for which the LIBO Screen Rate is available that is shorter than the
Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest period
(for which the LIBO Screen Rate is available) that exceeds the Impacted Interest
Period, in each case, at such time.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

18


“Investment Grade Rating”: a rating of Baa3 or higher by Moody’s and BBB- or
higher by S&P, in each case with a stable or better outlook.
“Invitation for Competitive Bids”: an invitation made by the Borrower pursuant
to Section 2.3(c) in the form of Exhibit C-2.
“IRS”: the United States Internal Revenue Service.
“Issuing Lender”: JPMorgan Chase Bank, N.A. and any other Five-Year Lender
selected by the Borrower and approved by the Administrative Agent (not to be
unreasonably withheld, delayed or conditioned) that has agreed in its sole
discretion to act as an “Issuing Lender” hereunder, or any of their respective
affiliates, in each case in its capacity as issuer of any Letter of Credit. Each
reference herein to “the Issuing Lender” shall be deemed to be a reference to
the relevant Issuing Lender.
“L/C Commitment”: $100,000,000.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 2.20(e).
“L/C Participants”: the collective reference to all the Five-Year Lenders other
than the Issuing Lender.
“Lender Affiliate”: (a) any affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an affiliate of such Lender or investment advisor.
“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
“Letters of Credit”: as defined in Section 2.20(a).
“LIBO Screen Rate”: for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

19


publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate shall be less
than zero, such rate shall be deemed to zero for the purposes of this Agreement.
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, any Application, the Guarantee Agreement and
all other written agreements whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
either the Administrative Agent or any Lender in connection with this Agreement
or the Facilities contemplated hereby. Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.  
“Loan Party”: the Borrower and any of its Subsidiaries that are party to a Loan
Document.
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans, the New
Term Loans, the New Term III Loans or the Five-Year Extensions of Credit, as the
case may be, outstanding under such Facility (or, in the case of the Five-Year
Facility, prior to any termination of all of the Five-Year Commitments, the
holders of more than 50% of the Five-Year Commitments then outstanding).
“Margin”: as to any Eurodollar Competitive Loan, the margin to be added to or
subtracted from the Eurodollar Rate in order to determine the interest rate
applicable to such Loan, as specified in the Competitive Bid relating to such
Loan.
“Material”: when used to describe an adverse effect or an event on the Borrower
or its Subsidiaries, shall mean a condition, event or act which, with the giving
of notice or lapse of time or both, will constitute a Default or an Event of
Default.
“Material Adverse Effect”: a Material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or the Guarantee Agreement or the material rights or remedies of the
Administrative Agent and the Lenders hereunder or thereunder.
“Material Domestic Subsidiary”: any Domestic Subsidiary (a) whose total assets
at the last day of the most recent Test Period were equal to or greater than 3%
of the Total Assets


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

20


at such date or (b) whose gross revenues for such Test Period were equal to or
greater than 3% of the consolidated gross revenues of the Borrower and its
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that “Material Domestic Subsidiary” shall also include any of the
Borrower’s Subsidiaries selected by the Borrower that is required to ensure that
all Material Domestic Subsidiaries have in the aggregate (i) total assets at the
last day of the most recent Test Period that were equal to or greater than 90%
of the Total Assets of the Borrower’s Domestic Subsidiaries at such date and
(ii) gross revenues for such Test Period that were equal to or greater than 90%
of the consolidated gross revenues of the Borrower’s Domestic Subsidiaries for
such period, in each case determined in accordance with GAAP. For purposes of
determining the Material Domestic Subsidiaries as of the Eighth Amendment
Effective Date, the Test Period shall be the four consecutive fiscal quarters
ended December 28, 2014. The Material Domestic Subsidiaries as of the Eighth
Amendment Effective Date are set forth on Schedule 1.1D.
“Moody’s”: Moody’s Investors Service, Inc. and its successors; provided,
however, that if Moody’s ceases rating securities similar to the senior
unsecured long-term debt of the Borrower and its ratings and business with
respect to such securities shall not have been transferred to any successor,
then “Moody’s” shall mean any other nationally recognized rating agency (other
than S&P) selected by the Borrower and approved by the Administrative Agent (not
to be unreasonably withheld or delayed) that rates any senior unsecured
long-term debt of the Borrower.
“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.
“Net Cash Proceeds”: in connection with any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts (including
original issue discount, if any) and commissions and other customary fees and
expenses actually incurred in connection therewith.
“Net Property, Plant and Equipment”: the amount under that heading on the
consolidated balance sheet of the Borrower and its Subsidiaries prepared in
accordance with GAAP.
“New Lender”: as defined in Section 2.1(e).
“New Lender Supplement”: as defined in Section 2.1(e).
“New Term III Commitment”: as to any Lender, the obligation of such Lender, if
any, to make a New Term III Loan to the Borrower in a principal amount not to
exceed the amount set forth under the heading “New Term III Commitment” opposite
such Lender’s name on Schedule 1.1E hereto. The original aggregate amount of the
New Term III Commitments is $300,000,000.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

21


“New Term III Facility”: the New Term III Commitments and the New Term III Loans
made thereunder.
“New Term III Lender”: each Lender that has a New Term III Commitment or that
holds a New Term III Loan.
“New Term III Loan”: as defined in Section 2.1A.
“New Term III Percentage”: as to any New Term III Lender at any time, the
percentage which such Lender’s New Term III Commitment then outstanding
constitutes of the aggregate New Term III Commitments (or, at any time after the
Ninth Amendment Effective Date, the percentage which the aggregate principal
amount of such Lender’s New Term III Loans then outstanding constitutes of the
aggregate principal amount of the New Term III Loans then outstanding).
“New Term III Termination Date”: September 30, 2020.
“New Term Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a New Term Loan to the Borrower in a principal amount not to exceed the
amount set forth under the heading “New Term Commitment” opposite such Lender’s
name on Schedule 1.1B hereto. The original aggregate amount of the New Term
Commitments is $200,000,000.
“New Term Facility”: the New Term Commitments and the New Term Loans made
thereunder.
“New Term Lender”: each Lender that has a New Term Commitment or that holds a
New Term Loan.
“New Term Loan”: as defined in Section 2.1A.
“New Term Percentage”: as to any New Term Lender at any time, the percentage
which such Lender’s New Term Commitment then outstanding constitutes of the
aggregate New Term Commitments (or, at any time after the Eighth Amendment
Effective Date, the percentage which the aggregate principal amount of such
Lender’s New Term Loans then outstanding constitutes of the aggregate principal
amount of the New Term Loans then outstanding).
“Ninth Amendment”: the Ninth Amendment to this Agreement, dated as of September
30, 2016, among the Borrower, the Lenders party thereto, the Administrative
Agent and the Issuing Lender.
“Ninth Amendment Effective Date”: September 30, 2016.
“Non-Consenting Lender”: as defined in Section 2.18(b).
“Non-Excluded Taxes”: as defined in Section 2.15(a).
“Non-U.S. Lender”: as defined in Section 2.15(d).


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

22


“NYFRB”: the Federal Reserve Bank of New York.
“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations”: collectively, the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and creation of Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, of any Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Loan Parties to the Administrative Agent or
to any Lender (or, in the case of Specified Swap Agreements and Specified Cash
Management Agreements, any affiliate of any Lender), whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any Guarantee Agreement, the Letters of Credit, any other Loan Document, any
Specified Swap Agreement, any Specified Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by any Loan
Party pursuant hereto) or otherwise. Notwithstanding the foregoing,
“Obligations” shall not include any Excluded Swap Obligations of any applicable
Loan Party.
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight eurocurrency borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).
“Pari Passu Indebtedness”: any Indebtedness existing under the 2015 Notes, 2016
Notes, 2018 Notes, 2019 Notes, 2020 Notes, 2021 Notes, 2023 Notes, 2024 Notes,
2027 Notes and any refinancing, refunding, renewals or extensions of any of the
foregoing.
“Participant”: as defined in Section 9.6(b).


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

23


“Participant Register”: as defined in Section 9.6(b).
“PBGC”: the Pension Benefit Guaranty Corporation established under Section 4002
of ERISA and any successor entity performing similar functions.
“Permitted Commercial Paper”: any commercial paper issued by the Borrower to
refinance Indebtedness at any time when the Borrower has Credit Status 1, Credit
Status 2, Credit Status 3 or Credit Status 4.
“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
“Plan”: any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).
“Register”: as defined in Section 9.6(d).
“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
applicable Issuing Lender pursuant to Section 2.20(e) for amounts drawn under
Letters of Credit.
“Replacement Lender”: as defined in Section 2.18.
“Required Lenders”: at any time, the holders of more than 50% of (a) until the
EighthNinth Amendment Effective Date, the sum of (i) the aggregate unpaid
principal amount of the Term Loans then outstanding and (ii) the Total
Commitments (other than the Term Commitments and New Term Commitments) then in
effect and (b) thereafter, the sum of (i) the aggregate unpaid principal amount
of the Term Loans then outstanding, (ii) the aggregate unpaid principal amount
of the New Term Loans then outstanding and (iii) the Total Commitments (other
than the Term Commitments and New Term Commitments) then in effect and (b)
thereafter, the sum of (i) the aggregate unpaid principal amount of the Term
Loans then outstanding, (ii) the aggregate unpaid principal amount of the New
Term Loans then outstanding, (iii) the aggregate unpaid principal amount of the
New Term III Loans then outstanding and (iv) the Total Commitments (other than
the Term Commitments, New Term Commitments and New Term III Commitments) then in
effect or, if the Commitments (other than the Term Commitments, New Term
Commitments and New Term III Commitments) have been terminated, the Total
Extensions of Credit (other than the Term Loans and, New Term Loans and New Term
III Loans) then outstanding.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

24


“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“S&P”: Standard & Poor’s Financial Services LLC and its successors; provided,
however, that if S&P ceases rating securities similar to the senior unsecured
long-term debt of the Borrower and its ratings and business with respect to such
securities shall not have been transferred to any successor, then “S&P” shall
mean any other nationally recognized rating agency (other than Moody’s) selected
by the Borrower and approved by the Administrative Agent (not to be unreasonably
withheld or delayed) that rates any senior unsecured long-term debt of the
Borrower.
“Sanctions”: all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury or the U.S. Department of State.
“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Second Amendment”: the Second Amendment to the Agreement dated as of October
23, 2008, among the Borrower, the Lenders and the Administrative Agent.
“Seventh Amendment”: the Seventh Amendment to the Agreement dated as of February
13, 2015, among the Borrower, the Lenders and the Administrative Agent.
“Seventh Amendment Effective Date”: February 13, 2015.
“Sixth Amendment”: the Sixth Amendment to the Agreement dated as of September
24, 2013, among the Borrower, the Lenders and the Administrative Agent.
“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Borrower or any Guarantor and any Person that is a Lender or
affiliate thereof at the time such agreement is entered into.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

25


“Specified Change in Control”: a “Change in Control” (or any other defined term
having a similar purpose) as defined in any indenture governing the Pari Passu
Indebtedness.
“Specified Swap Agreement”: any Swap Agreement in respect of interest rates
entered into by the Borrower or any Guarantor and any Person that is a Lender or
an affiliate thereof at the time such Swap Agreement is entered into.
“Spin-Off”: the spin-off of the Borrower’s publishing business consummated in
accordance with the Form 10 filed with the Securities and Exchange Commission on
March 12, 2015, as amended on May 1, 2015 and as further amended on June 8, 2015
and June 12, 2015, which spin-off shall have occurred prior to, or substantially
concurrently with, the Eighth Amendment Effective Date.
“Subsidiary”: any corporation, partnership, limited liability company or other
entity the majority of the shares of stock or other ownership interests having
ordinary voting power of which at any time outstanding is owned directly or
indirectly by the Borrower or by one or more of its other subsidiaries or by the
Borrower in conjunction with one or more of its other subsidiaries.
“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.
“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap.
“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1A hereto (as amended and restated on the Eighth Amendment Effective
Date). The original aggregate amount of the Term Commitments is $144,800,000.
“Term Facility”: the Term Commitments and the Term Loans made thereunder.
“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.
“Term Loan”: as defined in Section 2.1A.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

26


“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Amendment and Restatement Effective Date, the percentage
which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding).
“Test Period”: a period of four consecutive fiscal quarters ended on the last
day of the fourth such fiscal quarter; provided that, solely for purposes of
determining the Total Leverage Ratio at any time, “Test Period” shall mean a
period of eight consecutive fiscal quarters ended on the last day of the eighth
such fiscal quarter.
“Third Amendment”: the Third Amendment to the Agreement dated as of September
28, 2009, among the Borrower, the Lenders and the Administrative Agent.
“Total Assets”: the total assets of the Borrower and its Subsidiaries on a
consolidated basis, as shown on the most recent balance sheet of the Borrower
delivered pursuant to Section 5.1(a) or (b).
“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.
“Total Extensions of Credit”: at any time, the aggregate amount of all Loans and
L/C Obligations outstanding at such time.
“Total Leverage Ratio”: as of the time of determination, the ratio of (a) total
Indebtedness of the Borrower and its Subsidiaries on such date, minus
Unrestricted Cash of the Borrower and its Subsidiaries, to the extent readily
distributable to the Borrower, on such date to (b) Consolidated EBITDA for the
period of eight consecutive fiscal quarters ended on such date divided by two.
“Total Shareholders’ Equity”: the amount appearing under that heading on the
consolidated balance sheet of the Borrower and its Subsidiaries, prepared in
accordance with GAAP.
“Transferee”: any Assignee or Participant.
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
used in sections 4203 and 4205, respectively, of ERISA.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“2002 Credit Agreement”: the Amended and Restated Competitive Advance and
Revolving Credit Agreement, dated as of March 11, 2002 and effective as of March
18, 2002 (as


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

27


further amended, amended and restated, supplemented or otherwise modified
through the Amendment and Restatement Effective Date (without giving effect to
the Amendment and Restatement)), among the Borrower, the lenders thereto,
JPMorgan Chase Bank, N.A., as administrative agent, JPMorgan Chase Bank, N.A.
and Citibank, N.A., as syndication agents, and Barclays Bank PLC, as
documentation agent.
“2004 Credit Agreement”: the Competitive Advance and Revolving Credit Agreement,
dated as of February 27, 2004 and effective as of March 15, 2004 (as further
amended, amended and restated, supplemented or otherwise modified through the
Amendment and Restatement Effective Date (without giving effect to the Amendment
and Restatement)), among the Borrower, the lenders thereto, JPMorgan Chase Bank,
N.A., as administrative agent, JPMorgan Chase Bank, N.A. and Citibank, N.A., as
syndication agents, and Barclays Bank PLC and SunTrust Bank, as documentation
agents.
“2015 Notes”: collectively, (i) the Borrower’s 10% Notes due June 2015 and (ii)
the Borrower’s 6.375% Notes due September 2015.
“2016 Notes”: the Borrower’s 10% Notes due April 2016.
“2018 Notes”: the Borrower’s 7.125% Notes due September 2018.
“2019 Notes”: the Borrower’s 5.125% Notes due October 2019.
“2020 Notes”: the Borrower’s 5.125% Notes due July 2020.
“2021 Notes”: the Borrower’s 4.875% Notes due September 2021.
“2023 Notes”: the Borrower’s 6.375% Notes due October 2023.
“2024 Notes”: the Borrower’s 5.50% Notes due September 2024.
“2027 Notes”: collectively, (i) the Borrower’s 7.75% Notes due June 2027 and
(ii) the Borrower’s 7.25% Notes due September 2027.
“2018 Extended Termination Date”: August 5, 2018 (or such earlier date on which
the Term Facility terminates in accordance with the provisions hereof).
“2020 Extended Termination Date”: June 29, 2020 (or such earlier date on which
the Five-Year Commitments terminate in accordance with the provisions hereof).
“2020 Extension Option”: as defined in the Eighth Amendment.
“Type”: as to any Five-Year Loan, Term Loan or, New Term Loan or New Term III
Loan, its nature as an ABR Loan or a Eurodollar Loan, and as to any Competitive
Loan, its nature as a Eurodollar Competitive Loan or a Fixed Rate Loan.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

28


“Unrestricted Cash”: unrestricted cash or cash equivalents in an amount not to
exceed $200.0 million in the aggregate.
Section 1.2.    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto.
(b)    As used herein, and any certificate or other document made or delivered
pursuant hereto, accounting terms relating to the Borrower and its Subsidiaries
not defined in Section 1.1 and accounting terms partly defined in Section 1.1,
to the extent not defined, shall have the respective meanings given to them
under GAAP.
(c)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
ARTICLE II

Amount and Terms of the Facilities
Section 2.1A    Term Commitments. Subject to the terms and conditions hereof,
(a) each Term Lender has agreed pursuant to the Amendment and Restatement to
make a term loan (a “Term Loan”) to the Borrower on the Amendment and
Restatement Effective Date in an amount not to exceed the amount of the Term
Commitment of such Lender and, (b) each New Term Lender has agreed pursuant to
the Eighth Amendment to make a term loan (a “New Term Loan”) to the Borrower on
the Eighth Amendment Effective Date in an amount not to exceed the amount of the
New Term Commitment of such Lender. The and (c) each New Term III Lender has
agreed pursuant to the Ninth Amendment to make a term loan (a “New Term III
Loan”) to the Borrower on the Ninth Amendment Effective Date in an amount not to
exceed the amount of the New Term III Commitment of such Lender. The Term Loans,
New Term Loans and New Term III Loans may from time to time be Eurodollar Term
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.1B and 2.1C (each, solely
with respect to the Term Loans), Sections 2.1D and 2.1E (each, solely with
respect to the New Term Loans), Sections 2.1F and 2.1G (each, solely with
respect to the New Term III Loans) and Section 2.6,.
Section 2.1B    Procedure for Term Loan Borrowings. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, (a) in case of
Eurodollar Loans, three Business Days prior to the anticipated Amendment and
Restatement Effective Date or (b) otherwise, one


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

29


Business Day prior to the anticipated Amendment and Restatement Effective Date)
requesting that the Term Lenders make the Term Loans on the Amendment and
Restatement Effective Date and specifying the amount to be borrowed. The Term
Loans made on the Amendment and Restatement Effective Date shall initially be
ABR Loans or Eurodollar Loans as specified by the Borrower in such notice. Upon
receipt of such notice the Administrative Agent shall promptly notify each Term
Lender thereof. Not later than 12:00 Noon, New York City time, on the Amendment
and Restatement Effective Date, each Term Lender shall make available to the
Administrative Agent at the Administrative Agent’s office specified in Section
9.2 an amount in immediately available funds equal to the Term Loan or Term
Loans to be made by such Lender. The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Term Lenders in immediately available funds.
Section 2.1C    Repayment of Term Loans. The Term Loan of each Lender shall
mature in 20 consecutive quarterly installments, each of which shall be in an
amount equal to such Lender’s Term Percentage multiplied by the amount set forth
below opposite such installment:
Installment
Principal Amount
December 31, 2013
$7,400,000
March 31, 2014
$7,400,000
June 30, 2014
$7,400,000
September 30, 2014
$7,400,000
December 31, 2014
$7,400,000
March 31, 2015
$7,400,000
June 30, 2015
$7,400,000
September 30, 2015
$7,400,000
December 31, 2015
$7,400,000
March 31, 2016
$7,400,000
June 30, 2016
$7,400,000
September 30, 2016
$7,400,000
December 31, 2016
$7,400,000
March 31, 2017
$7,400,000
June 30, 2017
$7,400,000
September 30, 2017
$7,400,000
December 31, 2017
$7,400,000
March 31, 2018
$7,400,000
June 30, 2018
$7,400,000
2018 Extended Termination Date
Aggregate principal amount of Term Loans outstanding





Section 2.1D    Procedure for New Term Loan Borrowings. The Borrower shall give
the Administrative Agent irrevocable notice (which notice must be received by
the


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

30


Administrative Agent prior to 10:00 A.M., New York City time, (a) in case of
Eurodollar Loans, three Business Days prior to the anticipated Eighth Amendment
Effective Date or (b) otherwise, one Business Day prior to the anticipated
Eighth Amendment Effective Date) requesting that the New Term Lenders make the
New Term Loans on the Eighth Amendment Effective Date and specifying the amount
to be borrowed. The New Term Loans made on the Eighth Amendment Effective Date
shall initially be ABR Loans or Eurodollar Loans as specified by the Borrower in
such notice. Upon receipt of such notice the Administrative Agent shall promptly
notify each New Term Lender thereof. Not later than 12:00 Noon, New York City
time, on the Eighth Amendment Effective Date, each New Term Lender shall make
available to the Administrative Agent at the Administrative Agent’s office
specified in Section 9.2 an amount in immediately available funds equal to the
New Term Loan or New Term Loans to be made by such Lender. The Administrative
Agent shall credit the account of the Borrower on the books of such office of
the Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the New Term Lenders in immediately available funds.
Section 2.1E    Repayment of New Term Loans. The New Term Loan of each Lender
shall mature in 20 consecutive quarterly installments, each of which shall be in
an amount equal to such Lender’s New Term Percentage multiplied by the amount
set forth below opposite such installment:
Installment
Principal Amount
September 30, 2015
$10,000,000
December 31, 2015
$10,000,000
March 31, 2016
$10,000,000
June 30, 2016
$10,000,000
September 30, 2016
$10,000,000
December 31, 2016
$10,000,000
March 31, 2017
$10,000,000
June 30, 2017
$10,000,000
September 30, 2017
$10,000,000
December 31, 2017
$10,000,000
March 31, 2018
$10,000,000
June 30, 2018
$10,000,000
September 30, 2018
$10,000,000
December 31, 2018
$10,000,000
March 31, 2019
$10,000,000
June 30, 2019
$10,000,000
September 30, 2019
$10,000,000
December 31, 2019
$10,000,000
March 31, 2020
$10,000,000
2020 Extended Termination Date
Aggregate principal amount of New Term Loans outstanding







509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

31


Section 2.1F    Procedure for New Term III Loan Borrowings. The Borrower shall
give the Administrative Agent irrevocable notice (which notice must be received
by the Administrative Agent prior to 10:00 A.M., New York City time, (a) in case
of Eurodollar Loans, three Business Days prior to the anticipated Ninth
Amendment Effective Date or (b) otherwise, one Business Day prior to the
anticipated Ninth Amendment Effective Date) requesting that the New Term III
Lenders make the New Term III Loans on the Ninth Amendment Effective Date and
specifying the amount to be borrowed. The New Term III Loans made on the Ninth
Amendment Effective Date shall initially be ABR Loans or Eurodollar Loans as
specified by the Borrower in such notice. Upon receipt of such notice the
Administrative Agent shall promptly notify each New Term III Lender thereof. Not
later than 12:00 Noon, New York City time, on the Ninth Amendment Effective
Date, each New Term III Lender shall make available to the Administrative Agent
at the Administrative Agent’s office specified in Section 9.2 an amount in
immediately available funds equal to the New Term III Loan or New Term III Loans
to be made by such Lender. The Administrative Agent shall credit the account of
the Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the New
Term III Lenders in immediately available funds.
Section 2.1G    Repayment of New Term III Loans. The New Term III Loan of each
Lender shall mature in 16 consecutive quarterly installments, each of which
shall be in an amount equal to such Lender’s New Term III Percentage multiplied
by the amount set forth below opposite such installment:
Installment
Principal Amount
December 31, 2016
$15,000,000
March 31, 2017
$15,000,000
June 30, 2017
$15,000,000
September 30, 2017
$15,000,000
December 31, 2017
$15,000,000
March 31, 2018
$15,000,000
June 30, 2018
$15,000,000
September 30, 2018
$15,000,000
December 31, 2018
$15,000,000
March 31, 2019
$15,000,000
June 30, 2019
$15,000,000
September 30, 2019
$15,000,000
December 31, 2019
$15,000,000
March 31, 2020
$15,000,000
June 30, 2020
$15,000,000
New Term III Termination Date
Aggregate principal amount of New Term III Loans outstanding





Section 2.1.    Revolving Credit Commitments.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

32


(a)    [reserved]
(b)    Subject to the terms and conditions hereof, each Five-Year Lender
severally agrees to make revolving credit loans (“Five-Year Loans”) to the
Borrower from time to time during the Five-Year Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Five-Year Commitment Percentage of the L/C Obligations then
outstanding, does not exceed the amount of such Lender’s Five-Year Commitment.
During the Five-Year Commitment Period, the Borrower may use the Five-Year
Commitments by borrowing, prepaying the Five-Year Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.
Notwithstanding anything to the contrary contained in this Agreement, in no
event (after giving effect to the use of proceeds of any Borrowing) shall (i)
the amount of any Lender’s Five-Year Commitment Percentage multiplied by the
amount of a Borrowing of Five-Year Loans exceed such Lender’s Five-Year
Available Commitment at the time of such Borrowing or (ii) the aggregate amount
of Five-Year Extensions of Credit and Five-Year Competitive Loans at any one
time outstanding exceed the aggregate Five-Year Commitments then in effect of
all Lenders.
(c)    The Five-Year Loans may from time to time be (i) Eurodollar Loans, (ii)
ABR Loans or (iii) a combination thereof, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.6;
provided that no Five-Year Loan shall be made as a Eurodollar Loan after the day
that is one month prior to the 2020 Extended Termination Date.
(d)    The Borrower (upon receipt of requisite authorization from its Board of
Directors) and any one or more Lenders (including New Lenders) may from time to
time agree that such Lenders shall (x) make available to the Borrower an
additional credit facility (the “Incremental Facility” and any loans thereunder,
the “Incremental Loans”), which credit facility shall take the form of (i) a
revolving credit facility which matures on or after the 2020 ExtendedNew Term
III Termination Date or (ii) term loans which mature on or after the 2020
ExtendedNew Term III Termination Date and/or (y) increase the amount of their
Five-Year Commitment, or (in the case of a New Lender) make available a
Five-Year Commitment which matures on the 2020 Extended Termination Date, in
either such case by executing and delivering to the Administrative Agent an
Incremental Facility Activation Notice specifying (i) the aggregate principal
amount of such increase and the Facility or Facilities involved, (ii) the
Incremental Facility Closing Date and (iii) in the case of an Incremental
Facility, the applicable Incremental Facility Maturity Date. Notwithstanding the
foregoing, (I) the sum of the aggregate principal amount of Incremental Facility
Commitments and any increase in the Five-Year Commitments after the EighthNinth
Amendment Effective Date shall not exceed $500,000,000 in the aggregate, (II) no
increase pursuant to this paragraph may be obtained after the occurrence and
during the continuation of a Default or Event of Default or if a Default or
Event of Default would result therefrom, (III) any increase effected pursuant to
this paragraph shall be in a minimum amount of at least $10,000,000, (IV) the
weighted average life to maturity of any new term loan Incremental Facility
shall be equal to or greater than the weighted average life to maturity of the
New Term III Loans, (V) other than amortization, pricing, fees and maturity
date, each Incremental Facility (x) shall rank pari passu with the Term
Facility, the New Term Facility,


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

33


the New Term III Facility and the Five-Year Facility, as applicable, in right of
payment and security, (y) shall have the same terms as the Term Facility (or (I)
if the Term Facility shall have been terminated, the New Term Facility or (II)
if the Term Facility and the New Term Facility shall have been terminated, the
New Term III Facility) or the Five-Year Facility, as applicable, or such terms
as are reasonably satisfactory to the Administrative Agent and the Borrower, and
(z) except as set forth above, shall be treated substantially the same as the
existing Term Facility (or (I) if the Term Facility shall have been terminated,
the New Term Facility or (II) if the Term Facility and the New Term Facility
shall have been terminated, the New Term III Facility) or the Five-Year
Facility, as applicable (in each case, including with respect to mandatory and
voluntary prepayments) and (VI) any Incremental Facility and/or increase in
Five-Year Commitments shall be effected pursuant to documentation and procedures
reasonably acceptable to the Administrative Agent (including, if applicable,
procedures to ensure that outstandings are held ratably by the applicable
Lenders). No Lender shall have any obligation to participate in any increase
described in this paragraph unless it agrees to do so in its sole discretion.
(e)    Any additional bank, financial institution or other entity which, with
the consent of the Borrower and the Administrative Agent (which consent shall
not be unreasonably withheld), elects to become a “Lender” under this Agreement
in connection with any transaction described in Section 2.1(d) shall execute a
New Lender Supplement (each, a “New Lender Supplement”), substantially in the
form of Exhibit D-1 hereto, whereupon such bank, financial institution or other
entity (a “New Lender”) shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement.
Section 2.2.    Procedure for Revolving Credit Borrowing. The Borrower may
borrow Five-Year Loans under the Commitments on any Business Day; provided that
the Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 12:00 P.M., New
York City time, (a) three Business Days prior to the requested Borrowing Date,
if all or any part of the requested Five-Year Loans are to be Eurodollar Loans,
or (b) on the requested Borrowing Date, otherwise), specifying (i) the Facility
under which the Borrowing is to be made, (ii) the amount to be borrowed, (iii)
the requested Borrowing Date, (iv) whether the Borrowing is to be of Eurodollar
Loans, ABR Loans or a combination thereof and (v) if the Borrowing is to be
entirely or partly of Eurodollar Loans, the respective amounts of each such Type
of Loan and the respective lengths of the initial Interest Periods therefor. Any
Loans made on the Amendment and Restatement Effective Date shall be ABR Loans.
Each Borrowing under the Commitments shall be in an amount equal to $10,000,000
or a multiple of $1,000,000 in excess thereof. Upon receipt of any such notice
from the Borrower, the Administrative Agent shall promptly notify each relevant
Lender thereof. Each relevant Lender will make the amount of its pro rata share
of each Borrowing available to the Administrative Agent for the account of the
Borrower at the office of the Administrative Agent specified in Section 9.2
prior to 2:00 P.M., New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
Borrowing will then immediately be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

34


amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.
Section 2.3.    Competitive Borrowings.
(a)    The Competitive Bid Option. In addition to the Five-Year Loans that may
be made available pursuant to Section 2.1, the Borrower may, as set forth in
this Section 2.3, request the Lenders to make offers to make Competitive Loans
to the Borrower. The Lenders may, but shall have no obligation to, make such
offers, and the Borrower may, but shall have no obligation to, accept any such
offers in the manner set forth in this Section 2.3.
(b)    Competitive Bid Request. When the Borrower wishes to request offers to
make Competitive Loans under this Section 2.3, it shall transmit to the
Administrative Agent a Competitive Bid Request to be received no later than
12:00 Noon (New York City time) on (x) the fourth Business Day prior to the
Borrowing Date proposed therein, in the case of a Borrowing of Eurodollar
Competitive Loans or (y) the Business Day immediately preceding the Borrowing
Date proposed therein, in the case of a Fixed Rate Borrowing, specifying:
(i)    the Facility under which the Borrowing is to be made,
(ii)    the proposed Borrowing Date,
(iii)    the aggregate principal amount of such Borrowing, which shall be
$10,000,000 or a multiple of $1,000,000 in excess thereof,
(iv)    the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period contained in Section 1.1, and
(v)    whether the Borrowing then being requested is to be of Eurodollar
Competitive Loans or Fixed Rate Loans.
A Competitive Bid Request that does not conform substantially to the format of
Exhibit C-1 may be rejected by the Administrative Agent in its sole discretion,
and the Administrative Agent shall promptly notify the Borrower of such
rejection. The Borrower may request offers to make Competitive Loans for more
than one Interest Period in a single Competitive Bid Request. No Competitive Bid
Request shall be given within three Business Days of any other Competitive Bid
Request pursuant to which the Borrower has made a Competitive Borrowing.
(c)    Invitation for Competitive Bids. Promptly after its receipt of a
Competitive Bid Request (but, in any event, no later than 3:00 P.M., New York
City time, on the date of such receipt) conforming to the requirements of
paragraph (b) above, the Administrative Agent shall send to each of the relevant
Lenders an Invitation for Competitive Bids which shall constitute an invitation
by the Borrower to each such Lender to bid, on the terms and conditions of this
Agreement, to make Competitive Loans pursuant to the Competitive Bid Request.
(d)    Submission and Contents of Competitive Bids. (i) Each Lender to which an
Invitation for Competitive Bids is sent may submit a Competitive Bid containing
an offer or


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

35


offers to make Competitive Loans in response to such Invitation for Competitive
Bids. Each Competitive Bid must comply with the requirements of this paragraph
(d) and must be submitted to the Administrative Agent at its offices specified
in Section 9.2 not later than (x) 9:30 A.M. (New York City time) on the third
Business Day prior to the proposed Borrowing Date, in the case of a Borrowing of
Eurodollar Competitive Loans or (y) 9:30 A.M. (New York City time) on the date
of the proposed Borrowing, in the case of a Fixed Rate Borrowing; provided that
any Competitive Bids submitted by the Administrative Agent in the capacity of a
Lender may only be submitted if the Administrative Agent notifies the Borrower
of the terms of the offer or offers contained therein not later than fifteen
minutes prior to the deadline for the other Lenders. A Competitive Bid submitted
by a Lender pursuant to this paragraph (d) shall be irrevocable.
(ii)    Each Competitive Bid shall be in substantially the form of Exhibit C-3
and shall specify:
(A)    the date of the proposed Borrowing and the Facility under which it is to
be made,
(B)    the principal amount of the Competitive Loan for which each such offer is
being made, which principal amount (w) may be greater than, equal to or less
than the Commitment of the quoting Lender, (x) must be in a minimum principal
amount of $5,000,000 or a multiple of $1,000,000 in excess thereof, (y) may not
exceed the principal amount of Competitive Loans for which offers were requested
and (z) may be subject to a limitation as to the maximum aggregate principal
amount of Competitive Loans for which offers being made by such quoting Lender
may be accepted,
(C)    in the case of a Borrowing of Eurodollar Competitive Loans, the Margin
offered for each such Competitive Loan, expressed as a percentage (specified in
increments of 1/10,000th of 1%) to be added to or subtracted from such base
rate,
(D)    in the case of a Fixed Rate Borrowing, the rate of interest per annum
(specified in increments of 1/10,000th of 1%) offered for each such Competitive
Loan, and
(E)    the identity of the quoting Lender.
A Competitive Bid may set forth up to five separate offers by the quoting Lender
with respect to each Interest Period specified in the related Invitation for
Competitive Bids. Any Competitive Bid shall be disregarded by the Administrative
Agent if the Administrative Agent determines that it: (A) is not substantially
in the form of Exhibit C-3 or does not specify all of the information required
by Section 2.3(d)(ii); (B) contains qualifying, conditional or similar language
(except for a limitation on the maximum principal amount which may be accepted);
(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bids or (D) arrives after the time set
forth in Section 2.3(d)(i).
(e)    Notice to the Borrower. The Administrative Agent shall promptly (and, in
any event, by 10:00 A.M., New York City time) notify the Borrower, by telecopy,
of all the


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

36


Competitive Bids made (including all disregarded bids), the Competitive Bid Rate
and the principal amount of each Competitive Loan in respect of which a
Competitive Bid was made and the identity of the Lender that made each bid. The
Administrative Agent shall send a copy of all Competitive Bids (including all
disregarded bids) to the Borrower for its records as soon as practicable after
completion of the bidding process set forth in this Section 2.3.
(f)    Acceptance and Notice by the Borrower. The Borrower may in its sole
discretion, subject only to the provisions of this paragraph (f), accept or
reject any Competitive Bid (other than any disregarded bid) referred to in
paragraph (e) above. The Borrower shall notify the Administrative Agent by
telephone, confirmed immediately thereafter by telecopy in the form of a
Competitive Bid Accept/Reject Letter, whether and to what extent it wishes to
accept any or all of the bids referred to in paragraph (e) above not later than
(x) 11:00 A.M. (New York City time) on the third Business Day prior to the
proposed Borrowing Date, in the case of a Competitive Eurodollar Borrowing or
(y) 11:00 A.M. (New York City time) on the proposed Borrowing Date, in the case
of a Fixed Rate Borrowing; provided that:
(i)    the failure by the Borrower to give such notice shall be deemed to be a
rejection of all the bids referred to in paragraph (e) above,
(ii)    the aggregate principal amount of the Competitive Bids accepted by the
Borrower may not exceed the lesser of (A) the principal amount set forth in the
related Competitive Bid Request and (B) the excess, if any, of the aggregate
Five-Year Commitments of all Five-Year Lenders or the aggregate Incremental
Facility Commitments of all Incremental Facility Lenders, as applicable, then in
effect over the aggregate principal amount of all Five-Year Loans or Incremental
Loans, as applicable, outstanding immediately prior to the making of such
Competitive Loans,
(iii)    if made under the Five-Year Facility, the aggregate principal amount of
the Competitive Bids accepted by the Borrower may not exceed the lesser of (A)
the principal amount set forth in the related Competitive Bid Request and (B)
the excess, if any, of the aggregate Five-Year Commitments of all Five-Year
Lenders then in effect over the aggregate principal amount of all Five-Year
Extensions of Credit outstanding immediately prior to the making of such
Competitive Loans, and
(iv)    The Borrower may not accept any Competitive Bid that is disregarded by
the Administrative Agent pursuant to 2.3(d)(ii) or that otherwise fails to
comply with the requirements of this Agreement.
A notice given by the Borrower pursuant to this paragraph (f) shall be
irrevocable.
(g)    Allocation by Administrative Agent. If offers are made by two or more
Lenders with the same Competitive Bid Rates for a greater aggregate principal
amount than the amount in respect of which such offers are accepted for the
related Interest Period, the principal amount of Competitive Loans in respect of
which such offers are accepted shall be allocated by the Administrative Agent
among such Lenders as nearly as possible (in integral multiples of


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

37


$1,000,000, as the Administrative Agent may deem appropriate) in proportion to
the aggregate principal amounts of such offers.
(h)    Notification of Acceptance. The Administrative Agent shall promptly (and,
in any event, by 11:30 A.M., New York City time) notify each bidding Lender
whether or not its Competitive Bid has been accepted (and if so, in what amount
and at what Competitive Bid Rate), and each successful bidder will thereupon
become bound, subject to the other applicable conditions hereof, to make the
Competitive Loan in respect of which its bid has been accepted.
Section 2.4.    Termination or Reduction of Five-Year Commitments. The Borrower
shall have the right, upon not less than two Business Days’ notice to the
Administrative Agent, to terminate the Five-Year Commitments when no Five-Year
Loans or Letters of Credit are then outstanding or, from time to time, to reduce
the unutilized portion of the Five-Year Commitments. Any such reduction pursuant
to this Section 2.4 shall be in an amount equal to $10,000,000 or a multiple of
$1,000 in excess thereof and shall reduce permanently the Five-Year Commitments
then in effect, and the fees payable pursuant to Section 2.10 shall then reflect
the reduced Five-Year Commitments.
Section 2.5.    Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent at least three Business
Days prior thereto in the case of Eurodollar Loans and at least one Business Day
prior thereto in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.16. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest and fees
to such date on the amount prepaid. Partial prepayments shall be in an aggregate
principal amount of $10,000,000 or a multiple of $1,000,000 in excess thereof.
Notwithstanding anything to the contrary contained herein, the Borrower shall
not prepay the Competitive Loans except pursuant to Article VII, with the
consent of the Lender which has made such Competitive Loan or as provided in the
related Competitive Bid Request.
Section 2.6A    Mandatory Prepayments and Commitment Reductions. If, on the 2020
Extended Termination Date, the aggregate outstanding Five-Year Extensions of
Credit exceed the Five-Year Commitments, then the Borrower shall prepay Loans
(or, to the extent after giving effect to any such prepayment, any such excess
remains, cash collateralize Letters of Credit in a manner consistent with the
requirements in Section 7), to eliminate such excess and, in the event that the
Borrower fails to comply with the preceding requirements, the Five-Year
Commitments shall automatically terminate on the 2020 Extended Termination Date.
Section 2.6.    Conversion and Continuation Options.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

38


(a)    The Borrower may elect from time to time to convert Eurodollar Revolving
Credit Loans and Eurodollar Term Loans to ABR Loans by giving the Administrative
Agent at least one Business Day’s prior irrevocable notice of such election;
provided that any such conversion of Eurodollar Revolving Credit Loans or
Eurodollar Term Loans may only be made on the last day of an Interest Period
with respect thereto. The Borrower may elect from time to time to convert ABR
Loans to Eurodollar Revolving Credit Loans or Eurodollar Term Loans, as
applicable, by giving the Administrative Agent at least three Business Days’
prior irrevocable notice of such election. Any such notice of conversion to
Eurodollar Revolving Credit Loans or Eurodollar Term Loans shall specify the
length of the initial Interest Period or Interest Periods therefor. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. All or any part of outstanding Eurodollar Revolving Credit
Loans, Eurodollar Term Loans and ABR Loans may be converted as provided herein;
provided that (i) no Loan may be converted into a Eurodollar Revolving Credit
Loan or Eurodollar Term Loan when any Event of Default has occurred and is
continuing, (ii) no Five-Year Loan may be converted into a Eurodollar Revolving
Credit Loan after the date that is one month prior to the 2020 Extended
Termination Date and, (iii) no Term Loan or New Term Loan may be converted into
a Eurodollar Term Loan after the date that is one month prior to the 2020
Extended Termination Date and (iv) no New Term III Loan may be converted into a
Eurodollar Term Loan after the date that is one month prior to the New Term III
Termination Date.
(b)    Any Eurodollar Revolving Credit Loans and Eurodollar Term Loans may be
continued as such upon the expiration of the then current Interest Period with
respect thereto by the Borrower giving notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans; provided that no Eurodollar Revolving Credit Loan or Eurodollar
Term Loan may be continued as such (i) when any Event of Default has occurred
and is continuing or (ii) after the date that is one month prior to the 2020
Extended Termination Date (or, in the case of New Term III Loans, one month
prior to the New Term III Termination Date); and provided, further, that if the
Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Eurodollar Revolving Credit Loans or Eurodollar Term Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.
Section 2.7.    Minimum Amounts of Eurodollar Borrowings. All borrowings,
conversions and continuations of Five-Year Loans, Term Loans, New Term Loans and
New Term III Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, after
giving effect thereto, the aggregate principal amount of the Five-Year Loans,
Term Loans or, New Term Loans or New Term III Loans, as applicable, comprising
each Eurodollar Borrowing shall be equal to $10,000,000 or a multiple of
$1,000,000 in excess thereof and so that there shall not be more than 20
Eurodollar Borrowings outstanding at any one time.
Section 2.8.    Repayment of Loans; Evidence of Debt.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

39


(a)    The Borrower hereby unconditionally promises to pay (i) to each Five-Year
Lender on the 2020 Extended Termination Date (or such earlier date as the
Five-Year Loans become due and payable pursuant to Article VII or Section 2.6A),
the unpaid principal amount of each Five-Year Loan made by such Five-Year
Lender, (ii) to each Term Lender on the dates specified in Section 2.1C (or such
earlier date as the Term Loans become due and payable pursuant to Article VII),
the unpaid principal amount of each Term Loan specified in Section 2.1C made by
such Lender, (iii) to each New Term Lender on the dates specified in Section
2.1E (or such earlier date as the New Term Loans become due and payable pursuant
to Article VII), the unpaid principal amount of each New Term Loan specified in
Section 2.1E made by such Lender, (iv) to each New Term III Lender on the dates
specified in Section 2.1G (or such earlier date as the New Term III Loans become
due and payable pursuant to Article VII), the unpaid principal amount of each
New Term III Loan specified in Section 2.1G made by such Lender, (v) to each
Incremental Facility Lender on the applicable Incremental Facility Maturity Date
(or such earlier date as the Incremental Loans become due and payable pursuant
to Article VII or Section 2.6A), the unpaid principal amount of each Incremental
Loan made by such Incremental Facility Lender and (v) to each applicable Lender
on the last day of the applicable Interest Period, the unpaid principal amount
of each Competitive Loan made by any such Lender. The Borrower hereby further
agrees to pay interest in immediately available funds at the office of the
Administrative Agent on the unpaid principal amount of the Loans from time to
time from the date hereof until payment in full thereof at the rates per annum,
and on the dates, set forth in Section 2.9.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
(c)    The Administrative Agent shall maintain the Register pursuant to Section
9.6(d), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each Loan made hereunder,
the Type of each Loan made and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.
(d)    The entries made in the Register and accounts maintained pursuant to
paragraphs (b) and (c) of this Section 2.8 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.
Section 2.9.    Interest Rates and Payment Dates.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

40


(a)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at a
rate per annum equal to (i) in the case of each Eurodollar Revolving Credit Loan
and Eurodollar Term Loan, the Eurodollar Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin and (ii) in the case of each
Eurodollar Competitive Loan, the Eurodollar Rate for the Interest Period in
effect for such Borrowing plus (or minus, as the case may be) the Margin offered
by the Lender making such Loan and accepted by the Borrower pursuant to Section
2.3.
(c)    Each Fixed Rate Loan shall bear interest at a rate per annum equal to the
fixed rate of interest offered by the Lender making such Loan and accepted by
the Borrower pursuant to Section 2.3.
(d)    Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to paragraph (e) of this Section 2.9
shall be payable from time to time on demand.
(e)    (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.9 plus 1% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans plus 1% and (ii) to the extent permitted under
applicable law, if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any fee or other amount payable hereunder shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus 1%, in each case, with respect to clauses (i)
and (ii) above, from the date of such non‑payment until such amount is paid in
full (as well after as before judgment).
Section 2.10.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent, for the account
of the relevant Lenders, such fees as have been agreed by the Borrower and the
Administrative Agent immediately prior to the EighthNinth Amendment Effective
Date. The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
(b)    On the first Business Day following the last day of each March, June,
September and December and on the 2020 Extended Termination Date (or, if
earlier, on the date upon which both the Five-Year Commitments are terminated
and the Five-Year Loans are paid in full), the Borrower shall pay to the
Administrative Agent, for the ratable account of the Five-Year Lenders, as
applicable, a commitment fee for the period from and including the Amendment and


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

41


Restatement Effective Date to the last day of Five-Year Commitment Period,
computed at the Commitment Fee Rate on the average daily amount of the aggregate
undrawn Five-Year Commitments of such Lenders during the period for which
payment is made, payable on the first Business Day following the last day of
each fiscal quarter of the Borrower and on the 2020 Extended Termination Date
(or, if earlier, on the date upon which both the Five-Year Commitments are
terminated and the Five-Year Loans are paid in full), commencing on the first
such date to occur after the Amendment and Restatement Effective Date.
Section 2.11.    Computation of Interest and Fees.
(a)    Interest payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to ABR Loans
and Competitive Loans the rate of interest on which is calculated on the basis
of the Prime Rate, the interest thereon shall be calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed. Fees
payable pursuant hereto shall be calculated on the basis of a 365- (or 366-, as
the case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.11(a).
Section 2.12.    Inability to Determine Interest Rate. If prior to the first day
of any Interest Period the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, the
Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.
Section 2.13.    Pro Rata Treatment and Payments.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

42


(a)    Each borrowing of Five-Year Loans, Term Loans, New Term Loans and New
Term III Loans from the Lenders hereunder, each payment by the Borrower on
account of any fee hereunder and, subject to the last sentence of Section 2.4,
any reduction of the Five-Year Commitments of the Lenders shall be made pro rata
according to the Five-Year Commitment Percentages, Term Percentage, New Term
Percentage or New Term III Percentage, as the case may be, of the relevant
Lenders. Subject to the last sentence of Section 2.4, each payment (including
each prepayment) by the Borrower on account of principal of and interest on the
Five-Year Loans shall be made pro rata according to the respective outstanding
principal amounts of the Five-Year Loans then held by the Five-Year Lenders.
Each borrowing of Five-Year Loans from the Lenders hereunder, each payment by
the Borrower on account of any fee hereunder and, subject to the last sentence
of Section 2.4, any reduction of the Five-Year Loans of the Lenders shall be
made pro rata according to the Five-Year Commitment Percentages of the relevant
Lenders. Each payment by the Borrower on account of principal of and interest on
any Borrowing of Competitive Loans shall be made pro rata among the Lenders
participating in such Borrowing according to the respective principal amounts of
their outstanding Competitive Loans comprising such Borrowing. Each payment
(including each prepayment) by the Borrower on account of principal of and
interest on the (i) Term Loans shall be made pro rata according to the
respective outstanding principal amounts of the Term Loans then held by the Term
Lenders and, (ii) New Term Loans shall be made pro rata according to the
respective outstanding principal amounts of the New Term Loans then held by the
New Term Lenders and (iii) New Term III Loans shall be made pro rata according
to the respective outstanding principal amounts of the New Term III Loans then
held by the New Term III Lenders. The amount of each principal prepayment of the
(x) Term Loans shall be applied to reduce the then remaining installments of the
Term Loans on a pro rata basis and, (y) New Term Loans shall be applied to
reduce the then remaining installments of the New Term Loans on a pro rata basis
and (z) New Term III Loans shall be applied to reduce the then remaining
installments of the New Term III Loans on a pro rata basis. Amounts prepaid on
account of Term Loans and, New Term Loans and New Term III Loans may not be
reborrowed.
(b)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without set-off or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Administrative Agent’s office specified
in Section 9.2, in Dollars and in immediately available funds. Notwithstanding
the foregoing, the failure by the Borrower to make a payment (or prepayment)
prior to 12:00 Noon on the due date thereof shall not constitute a Default or
Event of Default if such payment is made on such due date; provided, however,
that any payment (or prepayment) made after such time on such due date shall be
deemed made on the next Business Day for the purposes of interest and
reimbursement calculations. The Administrative Agent shall distribute such
payments to the relevant Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

43


calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.
(c)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower. Nothing herein shall be
deemed to limit the rights of the Borrower against any Lender who fails to make
its share of such borrowing available.
(d)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment being made hereunder that the
Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the relevant Lenders their respective pro
rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days of such required
date, the Administrative Agent shall be entitled to recover, on demand, from
each relevant Lender to which any amount which was made available pursuant to
the preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
Section 2.14.    Requirements of Law.
(a)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the initial date hereof:
(i)    shall subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender or Issuing Lender


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

44


in respect thereof (except for Non-Excluded Taxes covered by Section 2.15 and
changes in the rate of tax on the overall net income of such Lender or Issuing
Lender);
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge, or similar requirement against assets held
by, deposits or other liabilities in or for the account of, advances, loans or
other extensions of credit by, or any other acquisition of funds by, any office
of such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or
(iii)    shall impose on such Lender any other condition affecting Eurodollar
Loans;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled. The Borrower shall not be liable in
respect of any such increased costs to, or reduced amount of any sum received or
receivable by, any Lender pursuant to this Section 2.14(a) with respect to any
interest, fees or other amounts accrued by such Lender more than 15 days prior
to the date notice thereof is given to the Borrower pursuant to this Section
2.14(a).
(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the initial date hereof shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital or liquidity requirements) by an amount deemed by such Lender to be
material, then from time to time, within 15 days after submission by such Lender
to the Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender for such reduction; provided that the
Borrower shall not be required to compensate a Lender pursuant to this paragraph
for any amounts incurred more than 30 days prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such 30 day period shall be extended to include the
period of such retroactive effect.
(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements,


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

45


the Basel Committee on Banking Supervision (or any successor or similar
authority) or by United States or foreign regulatory authorities, in each case
pursuant to Basel III, and (ii) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder or issued in connection therewith or in implementation thereof, shall
in each case be deemed to be a change in law, regardless of the date enacted,
adopted, issued or implemented.
(d)    A certificate, setting forth a reasonably detailed explanation as to the
reason for any additional amounts payable pursuant to this Section 2.14,
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
Section 2.15.    Taxes.
(a)    All payments made by or on behalf of any Loan Party under this Agreement
or any other Loan Document shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding net income taxes and franchise taxes
(imposed in lieu of net income taxes) imposed on the Administrative Agent or any
Lender as a result of a present or former connection between the Administrative
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent or
such Lender having executed, delivered or performed its obligations or received
a payment under, or enforced, this Agreement). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent, the Issuing Lender or any Lender
(as determined in the good faith discretion of the applicable withholding
agent),(i) such amounts shall be paid to the relevant Governmental Authority in
accordance with applicable law and (ii) the amounts so payable by the applicable
Loan Party to the Administrative Agent, the Issuing Lender or such Lender shall
be increased to the extent necessary to yield to the Administrative Agent, the
Issuing Lender or such Lender (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement, provided, however, that the applicable
Loan Party shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (d) of this
Section, (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time the Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Lender’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from such Loan Party with respect to such Non-Excluded Taxes pursuant to
this paragraph or (iii) any U.S. federal withholding taxes imposed under FATCA.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

46


(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    Whenever any Taxes are payable by the Borrower to a Governmental
Authority pursuant to this Section 2.15, as promptly as possible thereafter the
Borrower shall send to the Administrative Agent for its own account or for the
account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received by the Borrower showing payment thereof.
(d)    (i) Each Lender that is a “United States person” as defined in Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed copies of U.S. Internal Revenue Service
(“IRS”) Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. federal withholding tax. Each Lender (or Transferee) that is not a
“United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) (i) two copies of IRS Form W-8BEN, Form
W-8ECI or Form W-8IMY, as applicable (together with any applicable underlying
IRS forms), (ii) in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit E and the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on payments under this Agreement, or (iii) any other form prescribed by
applicable requirements of U.S. federal income tax law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made. Such forms
shall be delivered by each Non-U.S. Lender on or before the date it becomes a
party to this Agreement or designates a new lending office (or, in the case of
any Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower
and the Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower and the
Administrative Agent (or any other form of certification adopted by the U.S.
taxing authorities for such purpose). Notwithstanding any other provision of
this paragraph, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this paragraph that such Non-U.S. Lender is not legally able to
deliver.
(ii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

47


requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (d)(ii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
(e)    The Loan Parties shall jointly and severally indemnify the Administrative
Agent, the Issuing Lender, and any other Lender, within 10 days after demand
therefor, for the full amount of any Non-Excluded Taxes or Other Taxes
(including Non-Excluded Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Administrative Agent, Issuing Lender or other Lender, or required to be withheld
or deducted from a payment to such Administrative Agent, Issuing Lender or other
Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Non-Excluded Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(f)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.6(b) relating to the maintenance of a
Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (f).
(g)    If the Administrative Agent, the Issuing Lender or any Lender receives a
refund in respect of any amounts paid by the Borrower pursuant to this Section
2.15, which refund in the reasonable judgment of such Administrative Agent,
Issuing Lender or such Lender is allocable to such payment, it shall pay the
amount of such refund to the Borrower, net of all reasonable out-of-pocket
expenses of the Administrative Agent, the Issuing Lender or such Lender,
provided however, that the Borrower, upon the request of such Lender, Issuing
Lender or the Administrative Agent, agrees to repay the amount paid over to the
Borrower to the Administrative Agent, the Issuing Lender or such Lender in the
event such Administrative Agent, Issuing Lender or the Lender is required to
repay such refund. Nothing contained herein shall


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

48


interfere with the right of the Administrative Agent or any Lender to arrange
its tax affairs in whatever manner it deems fit nor oblige the Administrative
Agent, the Issuing Lender or any Lender to apply for any refund or to disclose
any information relating to its affairs or any computations in respect thereof.
(h)    The agreements in this Section 2.15 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(i)    For purposes of this Section 2.15, the term “applicable law” includes
FATCA.
(j)    Solely for purposes of determining withholding Taxes imposed under FATCA,
from and after the Seventh Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement (together with any Loans or other
extensions of credit pursuant hereto) as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
Section 2.16.    Indemnity. The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense that such Lender sustains or
incurs as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank Eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
Section 2.17.    Change of Lending Office. Each Lender and each Issuing Lender
agrees that, upon the occurrence of any event giving rise to the operation of
Section 2.14 or 2.15(a) with respect to such Lender or Issuing Lender, it will,
if requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
or Letters of Credit affected by such event with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that,


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

49


in the sole judgment of such Lender, cause such Lender and its lending office(s)
to suffer no economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section shall affect or postpone any of the obligations of
the Borrower or the rights of any Lender or Issuing Lender pursuant to Section
2.14 or 2.15(a).
Section 2.18.    Replacement of Lenders.
(a)    The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.14 or Section 2.15(a), (b)
defaults in its obligation to make Loans hereunder or (c) is a “Non-Consenting
Lender” (as defined below in this Section 2.18); provided that all such replaced
Lenders are replaced with a replacement financial institution and/or one or more
increased Five-Year Commitments from one or more other Lenders; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) prior
to any such replacement, such Lender shall have taken no action under Section
2.17 so as to eliminate the continued need for payment of amounts owing pursuant
to Section 2.14 or Section 2.15(a), (iii) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (iv) the Borrower shall be liable
to such replaced Lender under Section 2.16 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (v) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
(vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(vii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.14 or
Section 2.15(a), as the case may be, (viii) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender, and (ix) the
replacement financial institution shall consent, at the time of such assignment,
to each matter in respect of which such Non-Consenting Lenders refused to
consent.
(b)    In the event that (i) the Borrower or the Administrative Agent has
requested the Lenders to consent to a departure or waiver of any provisions of
the Loan Documents or to agree to any amendment thereto, (ii) the consent,
waiver or amendment in question requires the agreement of all Lenders in
accordance with the terms of Section 9.1 and (iii) the Required Lenders have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”
Section 2.19.    [Reserved].
Section 2.20.    L/C Commitment.
(a)    Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the L/C Participants set forth in Section 2.20(d),
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during the Five-Year Commitment Period in such form
as may be approved from time to time by the Issuing


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

50


Lender; provided that the Issuing Lender shall have no obligation to issue any
Letter of Credit to the extent that, after giving effect to such issuance, (i)
the L/C Obligations would exceed the L/C Commitment or (ii) the aggregate amount
of the Five-Year Available Commitments would be less than zero. Each Letter of
Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
that is five Business Days prior to the 2020 Extended Termination Date, provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above). Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Application therefore, whether or not such maximum face amount is in effect at
such time.
(i)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit to the extent (a) that such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law, (b) any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Lender shall prohibit, or request that the Issuing Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Amendment
and Restatement Effective Date, or shall impose upon the Issuing Lender any
unreimbursed loss, cost or expense which was not applicable on the Amendment and
Restatement Effective Date and which the Issuing Lender in good faith deems
material to it or (c) the issuance of such Letter of Credit would violate one or
more policies of the Issuing Lender applicable to letters of credit generally.
(ii)    Pursuant to the Eighth Amendment, the Existing Letters of Credit listed
on Schedule 1.1C will automatically, without any further action on the part of
any Person, be deemed to be Letters of Credit issued hereunder on the Eighth
Amendment Effective Date for the account of the Borrower.[Reserved].
(b)    Procedure for Issuance of Letters of Credit. The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit by delivering
to the Issuing Lender at its address for notices specified herein or otherwise
on file with the Administrative Agent (with a copy to the Administrative Agent)
an Application therefor, completed to the satisfaction of the Issuing Lender,
and such other certificates, documents and other papers and information as the
Issuing Lender may reasonably request. Unless the Issuing Lender has received
written notice from any Lender or the Administrative Agent at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit that the conditions precedent set forth in Article IV shall not
then be satisfied, then, subject to the terms and conditions hereof, the Issuing
Lender shall, on the requested date, issue a Letter of Credit or enter into the
applicable amendment, as the case may be, in accordance with its customary
procedures (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

51


certificates, documents and other papers and information relating thereto).  The
Issuing Lender shall furnish a copy of such Letter of Credit to the Borrower
promptly following the issuance thereof. The Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof). A Letter of Credit shall be issued only to the extent (and upon
issuance of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the L/C Obligations shall not exceed the L/C Commitment and (ii)
the aggregate amount of the Five-Year Extensions of Credit shall not exceed the
aggregate Five-Year Commitments. Such Issuing Lender shall promptly furnish to
the Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).
(c)    Fees and Other Charges. The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Five-Year Facility, shared
ratably among the Five-Year Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition to the foregoing fee, the
Borrower shall pay or reimburse the Issuing Lender for such normal and customary
costs and expenses as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.
(d)    L/C Participations. (i) The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Five-Year Commitment
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand an
amount equal to such L/C Participant’s Five-Year Commitment Percentage of the
amount of such draft, or any part thereof, that is not so reimbursed. Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article IV, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower, (iv) any breach of this Agreement by the Borrower, any other
Loan Party or any other L/C Participant or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.
(ii)    If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 2.20(d)(i) in respect of any unreimbursed portion of
any payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

52


Lender on demand an amount equal to the product of (i) such amount, times (ii)
the daily average Federal Funds Effective Rate during the period from and
including the date such payment is required to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any L/C
Participant pursuant to Section 2.20(d)(i) is not made available to the Issuing
Lender by such L/C Participant within three Business Days after the date such
payment is due, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to ABR Loans under the Five-Year
Facility. A certificate of the Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.
(iii)    Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with Section 2.20(d)(i), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
(e)    Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 11:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice, Section 2.9(a)
and (y) thereafter, Section 2.9(e).
(f)    Obligations Absolute. The Borrower’s obligations under this Section 2.20
shall be absolute, unconditional and irrevocable under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 2.20(e) shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

53


any beneficiary of such Letter of Credit or any such transferee, payment by the
Issuing Lender under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower's Obligations hereunder. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action lawfully taken or omitted by the Issuing Lender under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct, shall be binding on
the Borrower and shall not result in any liability of the Issuing Lender to the
Borrower.
(g)     Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining, using reasonable care, that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.
(h)    Payments. Any payments and reimbursements due to the Issuing Lender
hereunder shall be remitted to the Administrative Agent which shall, in turn,
remit such funds to the Issuing Lender.
(i)    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section
2.20, the provisions of this Section 2.20 shall apply.
Section 2.21.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    if any L/C Obligations exists at the time a Lender becomes a Defaulting
Lender then within one Business Day following notice by the Administrative
Agent, the Borrower shall cash collateralize such Defaulting Lender’s Five-Year
Commitment Percentage of the L/C Obligations in accordance with the procedures
satisfactory to the Administrative Agent for so long as such L/C Obligations are
outstanding; and
(b)    so long as any Lender is a Defaulting Lender, the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by cash collateral
provided by the Borrower.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

54


ARTICLE III

Representations and Warranties
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue and/or participate in Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
Section 3.1.    Organization; Powers. The Borrower and each of its Subsidiaries
is a corporation duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation. Except where the failure to do so,
individually or in the aggregate, would result in a Material Adverse Effect, the
Borrower and each of its Subsidiaries is duly qualified to do business as a
foreign corporation and is in good standing in all states in which it owns
substantial properties or in which it conducts a substantial business and its
activities make such qualifications necessary.
Section 3.2.    Financial Condition; No Material Adverse Effect. On or as of the
EighthNinth Amendment Effective Date, the Borrower has furnished to each of the
Lenders copies of either its Annual Report for 20142015 or a report on Form 8-K,
containing in either case, copies of its consolidated balance sheet as of
December 31, 20142015 and the related statements of consolidated income and
changes in shareholders’ equity and cash flows for 20142015, all reported on by
Ernst & Young LLP, independent public accountants. The financial statements
contained in such Annual Report or report on Form 8-K (including the related
notes) fairly present the Borrower’s consolidated financial condition as of
their respective dates and the consolidated results of the operations of the
Borrower and its Subsidiaries for the periods then ended, and have been prepared
in accordance with GAAP. The Borrower and its Subsidiaries had no Material
liabilities as of December 31, 20142015 not reflected in the consolidated
balance sheet as of December 31, 20142015 or the related notes as of said date,
and from that date to the EighthNinth Amendment Effective Date there has been no
Material change in the business or financial condition of the Borrower and its
Subsidiaries taken as a whole which has not been publicly disclosed.
Section 3.3.    Properties. As of the EighthNinth Amendment Effective Date, the
Borrower and its Subsidiaries owned absolutely, free and clear of all Liens, all
of the real or personal property reflected in the consolidated balance sheet
dated as of December 31, 20142015 referred to in Section 3.2 and all other
property acquired by them, respectively after December 31, 20142015 except such
property as has been disposed of in the ordinary course of business, and except
for (i) easements, restrictions, exceptions, reservations or defects which, in
the aggregate, do not materially interfere with the continued use of such
property or materially affect the value thereof to the Borrower or its
Subsidiaries, (ii) Liens, if any, for current taxes not delinquent, and (iii)
Liens reflected on such consolidated balance sheet or not otherwise prohibited
by Section 6.1. As of the EighthNinth Amendment Effective Date, the Borrower and
its Subsidiaries enjoy peaceful and undisturbed possession of their properties
which are held under lease and all such leases are in good standing and valid
and binding obligations of the lessors in full force and effect, except for
exceptions, reservations or defects which in the


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

55


aggregate do not materially interfere with the continued use of such property or
materially affect the value thereof to the Borrower or its Subsidiaries.
Section 3.4.    Litigation. There are no actions, suits, or proceedings pending
or, to the Borrower’s knowledge, threatened against or affecting it or any
Subsidiary in or before any court or foreign or domestic governmental
instrumentality, and neither the Borrower nor any Subsidiary is in default in
respect of any order of any such court or instrumentality which, in the
Borrower’s opinion, are Material.
Section 3.5.    No Conflicts. Neither the execution and delivery of this
Agreement, the consummation of the transactions herein contemplated, nor
compliance with the terms and provisions hereof will conflict with or result in
a breach of any of the provisions of the Borrower’s restated certificate of
incorporation, as amended, or by-laws, as amended, or any law or regulation, or
any order of any court or governmental instrumentality, or any agreement or
instrument by which the Borrower is bound, or constitute a default thereunder,
or result in the imposition of any Lien not permitted under this Agreement upon
any of the Borrower’s property.
Section 3.6.    Taxes. To the best of the Borrower’s knowledge, the Borrower and
its Subsidiaries have filed all tax returns which are required to be filed by
any jurisdiction, and have paid all taxes which have become due pursuant to said
returns or pursuant to any assessments against it or its Subsidiaries, except to
the extent only that such taxes are not material or are being contested in good
faith by appropriate proceedings.
Section 3.7.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, is reasonably expected to result in a
Material Adverse Effect.
Section 3.8.    Authorization; Enforceability. The execution and delivery of
this Agreement and the making of all Borrowings permitted by the provisions
hereof have been duly authorized by all necessary corporate action on the part
of the Borrower; this Agreement has been duly and validly executed and delivered
by the Borrower and constitutes the Borrower’s valid and legally binding
agreement enforceable in accordance with its terms; and the Borrowings when
made, will constitute valid and binding obligations of the Borrower enforceable
in accordance with the terms of this Agreement, except as limited by applicable
bankruptcy, insolvency, moratorium, reorganization or other laws, judicial
decisions or principles of equity relating to or affecting the enforcement of
creditors’ rights or contractual obligations generally.
Section 3.9.    Environmental Matters. In the ordinary course of its business,
the Borrower becomes aware from time to time of the effect of Environmental Laws
on its business, operations and properties and the business, operations and
properties of its Subsidiaries, and it identifies and evaluates associated
liabilities and costs (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties then owned or
operated by the


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

56


Borrower or its Subsidiaries, any capital or operating expenditures required to
achieve or maintain compliance with environmental protection standards imposed
by law or as a condition of any license, permit or contract, any related
constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted at such properties, and any actual or potential liabilities
to third parties, including employees, and any related costs and expenses). On
the basis of these evaluations, the Borrower has reasonably concluded that
Environmental Laws are unlikely to have a Material Adverse Effect.
Section 3.10.    No Change. Since December 31, 20142015, there has been no
development or event that has had or would have a Material Adverse Effect.
Section 3.11.    Federal Regulations. No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U‑1, as
applicable, referred to in Regulation U.
Section 3.12.    No Default. Neither the Borrower nor any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect that would have a Material Adverse Effect.
Section 3.13.    Investment Company Act; Federal Regulations. The Borrower is
not an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.
Section 3.14.    Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
to the knowledge of the Borrower its directors, employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or any of their respective
directors or officers, or (b) to the knowledge of the Borrower, any employee or
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the Facilities established hereby or the Letters
of Credit issued hereunder, is a Sanctioned Person. No Borrowing or Letter of
Credit, use of proceeds thereof or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

57


Section 3.15.    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.


ARTICLE IV

Conditions
The obligation of each Lender to make a Loan and issue and/or participate in
Letters of Credit hereunder is subject to the accuracy, as of the date hereof,
of the representations and warranties herein contained and to the satisfaction
of the following further condition:
(a)    On the date of each Borrowing (i) no Default or Event of Default shall
have occurred and be continuing and (ii) the representations and warranties
contained in Sections 3.1, 3.5 and 3.8 shall be true and correct in all material
respects on and as of such date as if made on and as of such date. Each
Borrowing hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Article IV(a) have been satisfied.
ARTICLE V

Affirmative Covenants.
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and Letter of Credit and all fees payable hereunder shall
have been paid in full, the Borrower covenants and agrees with the Lenders that
it shall and shall cause each of its Subsidiaries to:
Section 5.1.    Financial Statements and Other Information. Furnish to the
Administrative Agent and the Lenders:
(a)    within 60 days after the end of each of the first three quarterly periods
in each fiscal year, its consolidated statements of income for such quarterly
period and for the period from the beginning of the fiscal year to the end of
such quarterly period and its consolidated balance sheet at the end of that
period, all in reasonable detail, subject, however, to year-end audit
adjustments, together with a certificate of compliance and no default in
substantially the form of Exhibit G certified by an appropriate financial
officer of the Borrower; provided, however, that for the fiscal quarter of the
Borrower ending June 28, 2015, the Borrower shall furnish (i) consolidated
financial statements of the Borrower’s combined publishing and non-publishing
businesses prior to the Spin-Off and (ii) pro forma financial statements of the
Borrower’s non-publishing segments calculated separately from the Borrower’s
publishing segments as if the Spin-Off had occurred at the start of such fiscal
quarter together with a certificate of compliance and no default in
substantially the form of Exhibit G certified by an appropriate financial
officer of the Borrower calculated based on the financial statements set forth
in clause (ii); provided


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

58


that the financial statements and compliance certificate set forth in clause
(ii) shall be furnished on or before the date on which financial statements are
required to be furnished pursuant to this Section 5.1 for the fiscal quarter
ending September 30, 2015;
(b)    within 120 days after and as of the close of each fiscal year, the
Borrower’s Annual Report to shareholders for such fiscal year, containing copies
of its consolidated income statement, consolidated balance sheet and changes in
shareholders’ equity and cash flows for such fiscal year accompanied by a report
by Ernst & Young LLP or some other accounting firm of national reputation
selected by the Borrower, based on their examination of such financial
statements, which examination shall have been conducted in accordance with
generally accepted auditing standards and which report shall indicate that the
financial statements have been prepared in accordance with GAAP, together with a
certificate of compliance and no default in substantially the form of Exhibit G,
certified by an appropriate financial officer of the Borrower;
(c)    promptly upon their becoming available, copies of all regular and
periodic financial reports, if any, which the Borrower or any of its
Subsidiaries shall file with the Securities and Exchange Commission or with any
securities exchange;
(d)     promptly upon their becoming available, copies of all prospectuses of
the Borrower and all reports, proxy statements and financial statements mailed
by the Borrower to its shareholders generally; and
(e)    such other information respecting the financial condition and affairs of
the Borrower and its subsidiaries as any of the Lenders may from time to time
reasonably request.
The financial statements of the Borrower and its Subsidiaries hereafter
delivered to the Lenders pursuant to this Section 5.1 will fairly set forth the
financial condition of the Borrower and its Subsidiaries as of the dates
thereof, and the results of the Borrower’s and its Subsidiaries’ operations for
the respective periods stated therein, all in accordance with GAAP.
Section 5.2.    Payment of Obligations. Duly pay and discharge all (i)
obligations when due and (ii) taxes, assessments and governmental charges of
which the Borrower has knowledge assessed against it or against its properties
prior to the date on which penalties are attached thereto, except in each case
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
Section 5.3.    Books and Records; Inspection Rights. (a) Keep proper books of
records and account in which true and correct entries, in all material respects,
are made of all dealings in relation to its business and activities and (b)
permit any Lender, upon reasonable request, to inspect at all reasonable times
its properties, operations and books of account.
Section 5.4.    Notices of Material Events. Promptly give notice to the
Administrative Agent and each Lender of:


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

59


(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
the Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding that may exist at any time between the Borrower or any of its
Subsidiaries and any Governmental Authority, that in either case, if not cured
or if adversely determined, as the case may be, would have a material adverse
effect on (A) the business, assets, operations or condition, financial or
otherwise, of the Borrower and its Subsidiaries taken as a whole or (B) the
validity or enforceability of this Agreement or the material rights or remedies
of the Administrative Agent and the Lenders hereunder; and
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect.
(d)    any other development or event that has had or would have a Material
Adverse Effect.
Each notice pursuant to this Section 5.4 shall be accompanied by a statement of
an appropriate officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action it proposes to take with respect
thereto.
Section 5.5.    Existence; Conduct of Business. Do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and its rights, licenses, permits, privileges and franchises related
to the conduct of its business, except (other than with respect to the
Borrower’s legal existence) where the failure to do so would not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation or other transaction permitted under
Section 6.2.
Section 5.6.    Maintenance of Properties; Insurance. (a) Keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.
Section 5.7.    Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
have a material adverse effect on (a) the business, assets, operations or
condition, financial or otherwise, of the Borrower and its Subsidiaries taken as
a whole or (b) the validity or enforceability of this Agreement or the material
rights or remedies of the Administrative Agent and the Lenders hereunder. The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

60


Section 5.8.    Debt Ratings. With respect to the Borrower, use its reasonable
best efforts to maintain at all times a senior unsecured long-term debt rating
from either S&P or Moody’s.
Section 5.9.    Guarantee. With respect to any new Material Domestic Subsidiary
created or acquired after the Amendment and Restatement Effective Date (which
shall include any existing Subsidiary that becomes a Material Domestic
Subsidiary), cause such Material Domestic Subsidiary to execute and deliver to
the Administrative Agent, within 30 days after such creation or acquisition or,
with respect to any existing Subsidiary that becomes a Material Domestic
Subsidiary, within 30 days after the date that financial statements for the Test
Period with respect to which such determination is made have been or required to
be delivered pursuant to Sections 5.1(a) and (b), a Guarantee Agreement for such
Material Domestic Subsidiary thereafter created, acquired or determined.
Notwithstanding the foregoing, each Material Domestic Subsidiary shall execute
and deliver a Guarantee Agreement no later than the date upon which any such
Material Domestic Subsidiary becomes a guarantor of any of the Borrower’s
outstanding notes, bonds or debentures.
Section 5.10.    Restrictive Agreements. The Borrower shall provide to the
Administrative Agent, no later than 5 Business Days after the execution thereof,
any agreements with respect to (a) unsecured Indebtedness for borrowed money of
one or more Guarantors resulting from Guarantees of Indebtedness for borrowed
money of the Borrower incurred after the Amendment and Restatement Effective
Date and (b) unsecured, non-guaranteed indebtedness of the Borrower for borrowed
money (other than Pari Passu Indebtedness and Permitted Commercial Paper)
executed on or after the Amendment and Restatement Effective Date that contain
(i) any financial covenants which are more restrictive than the financial
covenants contained in this Agreement, (ii) in the case of senior credit
facilities, any representations and warranties more restrictive than those set
forth in this Agreement, (iii) in the case of senior credit facilities, any
other covenants (except pricing and redemption premiums) or events of default
which are more restrictive than the covenants and events of default set forth in
this Agreement or (iv) in the case of notes, debt securities or similar
instruments, any other covenants (except pricing and redemption premiums) or
events of default which are more restrictive than the covenants and events of
default applicable to the 2024 Notes, whether or not the 2024 Notes are
outstanding.
ARTICLE VI

Negative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and Letter of Credit and all fees payable hereunder have
been paid in full, the Borrower covenants and agrees with the Lenders that, it
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:
Section 6.1.    Liens. Create, incur, assume or permit to exist any Lien on any
of its properties or assets now owned or hereafter acquired by it, without
making provision satisfactory to the Lenders whereby the Lenders obtain an equal
and ratable or prior Lien as


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

61


security for the payment of the Borrowings; or transfer any of its assets for
the purpose of subjecting them to the payment of obligations prior in payment to
any of its general creditors; or allow any liability of, or claims, or demands
against it, or any of its Subsidiaries, to exist for more than 30 days if the
liability, claim or demand might by law be given any priority over those of its
general creditors; provided, however, that none of the above shall prohibit the
Borrower or any Subsidiary from creating or allowing any of the following to
exist:
(a)    Liens, so long as the aggregate outstanding principal amount of
indebtedness of the Borrower and its Subsidiaries secured by all such Liens does
not exceed 5% of Total Shareholders’ Equity;
(b)    leases of all types, whether or not such leases constitute leasebacks of
property sold or transferred by the Borrower or any Subsidiary;
(c)    pledges and deposits securing the payment of workmen’s compensation or
insurance premiums, good-faith deposits in connection with tenders, contracts
(other than contracts for the payment of borrowed money) or leases, deposits to
secure surety or appeal bonds, liens, pledges or deposits in connection with
contracts made with or at the request of the United States Government or any
agency thereof, or pledges or deposits for similar purposes made in the ordinary
course of business;
(d)    liens securing taxes, assessments or governmental or other charges or
claims for labor, materials or supplies which are not delinquent or which are
being contested in good faith by appropriate proceedings and liens,
restrictions, easements, licenses on the use of property or minor irregularities
in the title thereof, which do not, in the Borrower’s opinion, in the aggregate
materially impair their use in the Borrower’s and its Subsidiaries’ business;
(e)    Liens on the assets of any Person which becomes a Subsidiary of the
Borrower after the date of this Agreement to the extent that such liens existed
prior to the date of acquisition of such corporation by the Borrower; provided
that such Liens existed at the time such Person became a Subsidiary of the
Borrower and were not created in anticipation thereof; and
(f)    cash collateralization established pursuant to Section 2.21.
Section 6.2.    Fundamental Changes. Merge, consolidate, sell, lease, transfer
or otherwise dispose of all or substantially all of its assets, unless
immediately after giving effect to such transaction, it shall be in compliance
with Sections 6.1 and 6.3 hereof and, in the case of a merger or consolidation
by the Borrower, the Borrower shall be the survivor corporation.
Section 6.3.    Total Leverage Ratio. Permit the Total Leverage Ratio as of the
last day of any Test Period ending during any period set forth below to exceed
the ratio set forth opposite such period:


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

62


Period
Total 
Leverage Ratio
March 29, 2015 through fiscal quarter ending June 30, 2017
5.00 to 1.00
Fiscal quarter ending September 30, 2017 through fiscal quarter ending June 30,
2018
4.75 to 1.00
Fiscal quarter ending September 30, 2018 and thereafter
4.50 to 1.00

; provided, that this Section 6.3 shall not be applicable for the Test Period
ending on June 28, 2015.
Section 6.4.    Use of Proceeds. The Borrower shall not request any Loan or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
Section 6.5.    [Reserved].
Section 6.6.    Transfer of Assets.
(a)    No Guarantor shall be permitted to transfer any assets to the Borrower,
except for (i) such transfers as are necessary to accomplish reasonably
substantial tax savings (provided that prior to or concurrently with the
effectiveness of such transfers, the Borrower shall have furnished to the
Administrative Agent a certificate of an appropriate financial officer of the
Borrower certifying that such transfers are reasonably necessary to achieve
reasonably substantial tax savings), (ii) transfers of assets made in the
ordinary course of business, (iii) transfers by operation of law or that are
reasonably necessary in order to comply with changes in any Requirement of Law,
and (iv) transfers as a result of a corporate restructuring of the Borrower and
its consolidated subsidiaries, where no Default or Event of Default would result
from such restructuring and the Borrower remains in compliance with Section
6.6(b) after giving effect to such restructuring. For the avoidance of doubt,
the Borrower and the Lenders agree that aggregate annual tax savings in excess
of $1,000,000 shall constitute “reasonably substantial tax savings” for the
purposes of this Section 6.6.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

63


(b)    The Borrower shall not own greater than 30% (the “CTA Percentage”) of the
Consolidated Tangible Assets of the Borrower and its Domestic Subsidiaries;
provided, however, that upon the occurrence of (i) any Material Disposition by
the Borrower or a Domestic Subsidiary, (ii) any unusual or extraordinary
impairment charges or acceleration of depreciation by the Borrower or any
Domestic Subsidiaries in excess of $50,000,000 in the aggregate in any Test
Period, or (iii) any asset transfers from the Borrower or to the Borrower (as
permitted by Section 6.6(a)(i) or Section 6.6(a)(iii)) (each, a “CTA Adjustment
Event”), in each case where no Default or Event of Default would otherwise
result from such CTA Adjustment Event, the CTA Percentage shall increase or
decrease, as applicable, by multiplying the then current CTA Percentage by a
fraction, the numerator of which shall be the Consolidated Tangible Assets of
the Borrower and its Domestic Subsidiaries as of the end of the prior period,
and the denominator of which shall be the Consolidated Tangible Assets of the
Borrower and its Domestic Subsidiaries on a pro forma basis, giving effect to
such CTA Adjustment Event, as of the end of such prior period; provided further,
that the CTA Percentage shall not be decreased to below 30% in accordance with
this proviso.
ARTICLE VII

Events of Default
Section 7.1.    Events of Default. The following are Events of Default:
(a)    The Borrower shall fail to pay when due in accordance with the terms
hereof (i) any principal on any Loan and such failure shall have continued for a
period of three Business Days or (ii) any interest on any Loan, or any other
amount payable hereunder, and such failure shall have continued for a period of
five Business Days.
(b)    The Borrower shall (A) default in any payment of principal or of interest
on any other obligation for borrowed money in excess of $50,000,000 beyond any
grace period provided with respect thereto, or (B) default in the performance of
any other agreement, term or condition contained in any agreement under which
any such obligation is created, if the effect of such default is to cause such
obligation to be accelerated or become due prior to its stated maturity.
(c)    Any representation or warranty herein made by the Borrower, or any
certificate or financial statement furnished by the Borrower pursuant to the
provisions hereof, shall prove to have been false or misleading in any material
respect as of the time made or furnished and the Borrower shall fail to take
corrective measures satisfactory to the Required Lenders within 30 days after
notice thereof to the Borrower from any Lender or the Administrative Agent or by
the Borrower to the Administrative Agent.
(d)    The Borrower shall default in the performance of any other covenant,
condition or provision hereof (other than as provided in paragraphs (a), (c) or
(h) of this Section) and such default shall not be remedied to the satisfaction
of the Required Lenders within a period of 30 days after notice thereof to the
Borrower from any Lender or the Administrative Agent or by the Borrower to the
Administrative Agent.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

64


(e)    The Borrower or any Subsidiary with more than $100,000,000 in revenue in
the preceding fiscal year shall (A) apply for or consent to the appointment of a
receiver, trustee, or liquidator of the Borrower or such Subsidiary, (B) make a
general assignment for the benefit of creditors, or (C) file a voluntary
petition in bankruptcy or a petition or an answer seeking reorganization or an
arrangement with creditors or take advantage of any insolvency law or an answer
admitting the material allegations of a petition filed against the Borrower or
such Subsidiary in any bankruptcy, reorganization or insolvency proceeding, or
corporate action shall be taken by the Borrower for the purpose of affecting any
of the foregoing.
(f)    An order, judgment or decree shall be entered, without the application,
approval or consent of the Borrower, by any court of competent jurisdiction,
approving a petition seeking reorganization of the Borrower or appointing a
receiver, trustee or liquidator of the Borrower or of all or a substantial part
of the assets of the Borrower, and such order, judgment or decree shall continue
unstayed and in effect for any period of ninety (90) consecutive days.
(g)    One or more final, non-appealable judgments for the payment of money in
an aggregate amount in excess of $100,000,000 shall be rendered against the
Borrower, any Subsidiary or any combination thereof, and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed or bonded.
(h)    The Borrower shall default in the performance of any covenant, condition
or provision contained in Section 5.9 or Section 6.3 of this Agreement and, in
the case of Section 6.3, such default shall have continued for a period of five
Business Days; provided, however, that after the Amendment and Restatement
Effective Date, such five Business Day period shall not commence until the
financial statements with respect to such Test Period have been or are required
to be delivered pursuant to Sections 5.1(a) and (b).
(i)    A (i) Change in Control of the Borrower shall occur or (ii) Specified
Change in Control shall occur.
Section 7.2.    Remedies. If an Event of Default shall occur and be continuing:
(a)    If an Event of Default specified in Section 7.1(e) or (f) shall occur and
be continuing, automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable.
(b)    If an Event of Default other than those specified in Section 7.1(e) or
(f) shall occur and be continuing, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

65


request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement (including all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable. With respect to all Letters
of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall as
soon as practicable thereafter, but in no event later than one Business Day
thereafter, deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder. After all such Letters of Credit shall
have expired or been fully drawn upon, all Reimbursement Obligations shall have
been satisfied and all other obligations of the Borrower hereunder shall have
been paid in full, the balance, if any, in such cash collateral account shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto). For the avoidance of doubt, notwithstanding the foregoing, no amounts
received from any Loan Party shall be applied to any Excluded Swap Obligation of
such Loan Party.
(c)    Except as expressly provided above in this Article, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.
(d)    Any Lender giving any notice to the Borrower under this Article VII shall
simultaneously give like notice to the Administrative Agent.
ARTICLE VIII

The Administrative Agent
Section 8.1.    Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities,


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

66


duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against the Administrative Agent.
Section 8.2.    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys‑in‑fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in‑fact selected by it with reasonable care.
Section 8.3.    Exculpatory Provisions. Neither the Administrative Agent nor any
of its respective officers, directors, employees, agents, attorneys‑in‑fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party party thereto to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
Section 8.4.    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower and the
Guarantors), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any promissory note as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request of
the Required Lenders (or, if so specified by this Agreement, all


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

67


Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
Section 8.5.    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
Section 8.6.    Non‑Reliance on Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys‑in‑fact or
affiliates have made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
a Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys‑in‑fact or
affiliates.
Section 8.7.    Indemnification. The Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Aggregate Commitment Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

68


shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Commitment Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the Administrative Agent’s gross negligence or willful misconduct.
The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder.
Section 8.8.    Agent in Its Individual Capacity. The Administrative Agent and
its affiliates may make loans to, accept deposits from and generally engage in
any kind of business with any Loan Party as though the Administrative Agent were
not the Administrative Agent. With respect to its Loans made or renewed by it,
the Administrative Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
Section 8.9.    Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 15 Business Days’ notice to the Lenders and
the Borrower. If the Administrative Agent shall resign as Administrative Agent
under this Agreement, then (a) so long as an Event of Default under Section
7.1(a), 7.1(e) or 7.1(f) with respect to the Borrower shall not have occurred
and be continuing, the Borrower shall appoint from among the Lenders a successor
agent for the Lenders, which successor agent shall be subject to approval by the
Required Lenders (which approval shall not be unreasonably withheld, conditioned
or delayed) and (b) if an Event of Default under Section 7.1(a), 7.1(e) or
7.1(f) with respect to the Borrower shall have occurred and be continuing, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 15 Business Days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article VIII shall
inure to its benefit as


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

69


to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement.
Section 8.10.    Syndication Agents and Issuing Lender. Notwithstanding any
provision to the contrary elsewhere in this Agreement, (i) the Syndication
Agents shall not have any duties or responsibilities hereunder or under the
other Loan Documents, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or under any other Loan Document
or otherwise exist against the Syndication Agents and (ii) the Issuing Lender
shall be entitled to the benefits of Article VIII in its capacity as an Issuing
Lender.
Section 8.11.    Arrangers. The rights, privileges, protections, immunities and
benefits given to the Administrative Agent, including without limitation its
right to be indemnified, are extended to, and shall be enforceable by (a) each
of J.P. Morgan Securities LLC and Citigroup Global Markets Inc., solely in its
capacity as Arranger in connection with the Eighth Amendment, on an equivalent
basis as the Administrative Agent and (b) JPMorgan Chase Bank, N.A., in its
capacity as Arranger in connection with the Ninth Amendment, on an equivalent
basis as the Administrative Agent.
ARTICLE IX

Miscellaneous
Section 9.1.    Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Documents may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates, which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, in each case without the
written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 9.1 or extend or
increase the Commitment of any Lender, in each case without the written consent
of such Lender; (iii)


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

70


reduce any percentage specified in the definitions of Required Lenders or
Majority Facility Lenders, consent to the assignment or transfer by the Borrower
of any of its rights and obligations under this Agreement and the other Loan
Documents, in each case without the written consent of all Lenders; (iv) amend,
modify or waive any provision of Article VIII without the written consent of the
Administrative Agent and any other Agent affected thereby; (v) amend, modify or
waive any provision of Section 2.13(a) or (b) without the written consent of
each Lender directly affected thereby; or (vi) amend, modify or waive any
provision of Section 2.20 without the written consent of the Issuing Lender. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding on the Borrower, the other
Loan Parties, the Lenders, the Administrative Agent and all future holders of
the Loans. In the case of any waiver, the Borrower, the other Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
For the avoidance of doubt, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement with the Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
Notwithstanding anything to the contrary contained in this Section 9.1, the
defined term “2020 Extended Termination Date” may be amended to a date beyond
June 29, 2020, with the consent of (i) each Five-Year Lender willing to extend
its Five-Year Commitments to such later date, (ii) the Administrative Agent and
(iii) the Issuing Lender.
Section 9.2.    Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower, the Administrative
Agent or the Issuing Lender, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:


The Borrower:
7950 Jones Branch Drive
McLean, VA 22107




509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

71


Attention: Vice President & Treasurer
Telecopy: 703-854-2047
Telephone: 703-854-6248
The Administrative Agent:
JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2
Newark, DE 19713
Attention: Dimple Patel
Phone: 302-634-4154
Fax: 302-634-3301


The Issuing Lender:
JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2
Newark, DE 19713
Attention: Dimple Patel
Phone: 302-634-4154
Fax: 302-634-3301


; provided that any notice, request or demand to or upon the Administrative
Agent, the Issuing Lender or the Lenders shall not be effective until received.
Section 9.3.    No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

72


Section 9.4.    Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
Section 9.5.    Payment of Expenses and Taxes.
(a)    The Borrower agrees (i) to pay or reimburse the Administrative Agent for
all its reasonable out‑of‑pocket costs and expenses incurred in connection with
the development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Amendment and Restatement
Effective Date (in the case of amounts to be paid on the Amendment and
Restatement Effective Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (ii) to pay or reimburse each Lender and the Administrative Agent
for all its reasonable costs and expenses incurred in connection with the
enforcement of any rights under this Agreement, the other Loan Documents and any
such other documents, including the reasonable fees and disbursements of counsel
to each Lender and of counsel to the Administrative Agent, and (iii) to pay,
indemnify, and hold each Lender, each Issuing Lender, and the Administrative
Agent and their respective officers, directors, employees, affiliates, agents
and controlling persons (each, an “Indemnitee”) harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
agreement, instrument or documents contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of transactions contemplated hereby, including
any of the foregoing relating to the use of proceeds of the Loans or Letters of
Credit and the reasonable fees and expenses of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against any Loan Party under
this Agreement or any other Loan Document (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities have resulted from the
gross negligence or willful misconduct of such Indemnitee. All amounts due under
this Section 9.5(a) shall be payable not later than 10 days after written demand
therefor.
(b)    Notwithstanding anything to the contrary in Section 9.5(a), (i) the
Borrower shall have no such obligation for costs and expenses if the Borrower
prevails or successfully defeats any enforcement or collection proceedings; and
(ii) if, by final adjudication in any proceeding not involving the Borrower’s
bankruptcy, reorganization or insolvency, the Lenders receive less relief than
claimed, the Borrower’s obligation for costs and expenses shall be limited
proportionately to the relief granted to the Lenders.


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

73


(c)    The Borrower agrees to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement and any such other documents.
(d)    If the Borrower is required to commence proceedings against any Lender to
enforce its Commitment, the Lender will pay the Borrower’s reasonable costs and
expenses (including attorneys’ fees) if the Borrower succeeds, or a share of
such reasonable costs and expenses proportionate to the Borrower’s recovery if
the Borrower is only partially successful.
(e)    The agreements in this Section 9.5 shall survive repayment of the Loans
and all other amounts payable hereunder.
Section 9.6.    Successors and Assigns; Participations and Assignments.
(a)    This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent, the Issuing Lender, all future
holders of the Loans and Letters of Credit and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
or obligations under this Agreement without the prior written consent of each
Lender.
(b)    Any Lender other than any Conduit Lender may, without the consent of the
Borrower or the Administrative Agent, in accordance with applicable law, at any
time sell to one or more banks, financial institutions or other entities (each,
a “Participant”) participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement, and the Borrower, the Administrative
Agent and the Issuing Lender shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. In no event shall any Participant under any such participation have
any right to approve any amendment or waiver of any provision of this Agreement,
or any consent to any departure by the Borrower therefrom, except to the extent
that such amendment, waiver or consent would reduce the principal of, or
interest on, the Loans or any fees payable hereunder, or postpone the date of
the final maturity of the Loans, in each case to the extent subject to such
participation. The Borrower agrees that if amounts outstanding under this
Agreement and the Loans are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

74


agreed to share with the Lenders the proceeds thereof as provided in Section
9.7(a) as fully as if it were a Lender hereunder. The Borrower also agrees that
each Participant shall be entitled to the benefits of Sections 2.14, 2.15 and
2.16 (subject to the requirements and limitations therein, including the
requirements under Section 2.15(d) (it being understood that the documentation
required under Section 2.15(d) shall be delivered to the participating Lender))
with respect to its participation in the Commitments and the Loans outstanding
from time to time as if it was a Lender; provided that, in the case of Section
2.15, such Participant shall have complied with the requirements of said Section
and provided, further, that no Participant shall be entitled to receive any
greater amount pursuant to any such Section than the transferor Lender would
have been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(c)    Any Lender other than any Conduit Lender (an “Assignor”) may, in
accordance with applicable law, at any time and from time to time assign to any
Lender or, with the consent of the Borrower, the Administrative Agent and the
Issuing Lender; provided, however, that no consent of the Issuing Lender shall
be required for an assignment of all or any portion of a Term Loan, New Term
Loan or New Term III Loan (which, in each case, shall not be unreasonably
withheld, delayed or conditioned; it being understood that (i) the
Administrative Agent and each Lender effecting an assignment to any Person other
than a Lender should notify the Borrower as promptly as possible of any request
for assignment and the Borrower, in turn, should promptly consider such request
for assignment; and (ii) the Borrower's consent shall not be considered to be
unreasonably withheld, delayed or conditioned if the Borrower withholds, delays
or conditions its consent because, among other factors, it is concerned about a
potential Assignee's capital adequacy, liquidity or ability to perform its
obligations under this Agreement), to any Lender Affiliate, an additional bank,
financial institution or other entity (an “Assignee”) all or any part of its
rights and obligations under this Agreement pursuant to an Assignment and
Acceptance, executed by such Assignee, such Assignor and any other Person whose
consent is required pursuant to this paragraph, and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that, unless otherwise agreed by the Borrower and the Administrative Agent, no
such assignment to an Assignee (other than any Lender or any Lender Affiliate)
shall be in an aggregate principal amount of less than $10,000,000, in each case
except


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

75


in the case of an assignment of all of a Lender’s interests under this
Agreement. For purposes of the proviso contained in the preceding sentence, the
amount described therein shall be aggregated in respect of each Lender and its
Lender Affiliates, if any. Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with a Commitment and/or Loans as set
forth therein, and (y) the Assignor thereunder shall, to the extent provided in
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of an
Assignor’s rights and obligations under this Agreement, such Assignor shall
cease to be a party hereto). Notwithstanding any provision of this Section 9.6,
the consent of the Borrower shall not be required for any assignment that occurs
when an Event of Default shall have occurred and be continuing. Notwithstanding
the foregoing, any Conduit Lender may assign at any time to its designating
Lender hereunder without the consent of the Borrower or the Administrative Agent
any or all of the Loans it may have funded hereunder and pursuant to its
designation agreement and without regard to the limitations set forth in the
first sentence of this Section 9.6(c).
(d)    The Administrative Agent shall, on behalf of the Borrower, maintain at
its address referred to in Section 9.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and the principal amount
(and stated interest) of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent, the Issuing Lender and the Lenders
shall treat each Person whose name is recorded in the Register as the owner of
the Loans and any promissory notes evidencing the Loans recorded therein for all
purposes of this Agreement. Any assignment of any Loan, whether or not evidenced
by a promissory note, shall be effective only upon appropriate entries with
respect thereto being made in the Register. Any assignment or transfer of all or
part of a Loan evidenced by a promissory note shall be registered on the
Register only upon surrender for registration of assignment or transfer of the
promissory note evidencing such Loan, accompanied by a duly executed Assignment
and Acceptance, and thereupon one or more new promissory notes shall be issued
to the designated Assignee.
(e)    Upon its receipt of an Assignment and Acceptance executed by an Assignor,
an Assignee and any other Person whose consent is required by Section 9.6(c),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (except that no such registration and processing fee
shall be payable in the case of an Assignee which is a Lender Affiliate of the
relevant Assignor), the Administrative Agent shall (i) promptly accept such
Assignment and Acceptance and (ii) record the information contained therein in
the Register on the effective date determined pursuant thereto.
(f)    For avoidance of doubt, the parties to this Agreement acknowledge that
the provisions of this Section 9.6 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Lender to
secure obligations to a Federal Reserve Bank in accordance with applicable law;
provided that no such pledge or assignment shall release a Lender from any of
its


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

76


obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue a promissory note to any Lender requiring such a note to
facilitate transactions of the type described in paragraph (f) above.
(h)    Each of the Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender.
Section 9.7.    Adjustments; Set‑off.
(a)    Except to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender, if any Lender (a “Benefited Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 7.2, receive any payment
of all or part of the obligations owing to it, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set‑off, pursuant to
events or proceedings of the nature referred to in Section 7.1(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the obligations owing to
such other Lender, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest; provided further, for the avoidance of
doubt, that to the extent prohibited by applicable law as described in the
definition of “Excluded Swap Obligation,” no amounts received from, or set off
with respect to, any Loan Party shall be applied to any Excluded Swap
Obligations of such Loan Party.
(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender and each Issuing Lender shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
the Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower,


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

77


as the case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
Section 9.8.    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
Section 9.9.    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 9.10.    Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
Section 9.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 9.12.    Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York located in the Borough of Manhattan, the courts of the United
States for the Southern District of New York located in the Borough of
Manhattan, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

78


9.2 or at such other address of which the Administrative Agent shall have been
notified pursuant thereto; and
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law.
Section 9.13.    Acknowledgements. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement;
(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement, and the relationship between Administrative Agent and Lenders,
on one hand, and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Borrower and the
Lenders.
Section 9.14.    WAIVERS OF JURY TRIAL. THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
Section 9.15.    Confidentiality. Each of the Administrative Agent, each Issuing
Lender and each Lender agrees to keep confidential all Information (as defined
below); provided that nothing herein shall prevent the Administrative Agent, any
Issuing Lender or any Lender from disclosing any such Information (a) to the
Administrative Agent, any other Issuing Lender or, any other Lender or any
Lender Affiliate subject to this Section 9.15, (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any hedge agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, provided that such Persons to whom disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential, (d) upon the request or demand of any
Governmental Authority or in response to any order of any court or other
Governmental Authority, upon prior written notice to the Borrower to the extent
permitted and reasonably practicable, (e) to the extent required by any
Requirement of Law (other than as provided in clause (d) above) or in connection
with any litigation or similar proceeding, provided that the Borrower shall be
promptly notified, to the extent permitted and reasonably practicable, prior to
any such disclosure so that the Borrower may contest such disclosure or seek
confidential treatment thereof, (f) that has been publicly disclosed, (g) to any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, or (h) in connection with the exercise of any remedy


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

79


hereunder. “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, any Issuing Lender or any Lender on a
non-confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.15 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
Section 9.16.    USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.
Section 9.17.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------

80


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.














509265-1918-Active.20125323.120125323.6        

--------------------------------------------------------------------------------


    


Exhibit B
Schedule 1.1E
New Term III Commitments


New Term III Commitments
New Term Loan III Lenders
New Term III Commitment
JPMorgan Chase Bank, N.A.
$20,000,000
Fifth Third Bank, an Ohio Banking Corporation
$30,000,000
PNC Bank, N.A.
$30,000,000
TD Bank N.A.
$25,000,000
Capital One, N.A.
$20,000,000
First Hawaiian Bank
$20,000,000
Mizuho Bank, Ltd.
$20,000,000
Royal Bank of Canada
$20,000,000
SunTrust Bank
$20,000,000
US Bank, National Association
$20,000,000
Wells Fargo Bank, N.A.
$20,000,000
Citizens Bank, N.A.
$15,000,000
Citibank, N.A.
$11,000,000
The Northern Trust Company
$10,000,000
MUFG Union Bank, N.A.
$9,000,000
Barclays Bank PLC
$5,000,000
Sumitomo Mitsui Banking Corporation
$5,000,000
Total:
$300,000,000.00





    
        